Exhibit 10.26

PURCHASE AGREEMENT

by and among

INTCOMEX, INC.,

INTCOMEX COLOMBIA LTDA.,

INTCOMEX DE GUATEMALA, S.A.,

BRIGHTPOINT, INC.,

BRIGHTPOINT LATIN AMERICA, INC.

and

BRIGHTPOINT INTERNATIONAL LTD.

dated as of March 16, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   DEFINITIONS      2   

1.1

  

Defined Terms

     2   

1.2

  

Interpretation

     14   

ARTICLE II

   PURCHASE OF PURCHASED ASSETS; ISSUANCE OF PURCHASED INTCOMEX STOCK      15   

2.1

  

Purchase of the Purchased Equity Interests; Purchased Assets; Assumption of
Assumed Liabilities;

     

Issuance of Purchased Intcomex Stock

     15   

2.2

  

Shareholders Agreement

     16   

2.3

  

Use of Proceeds

     16   

2.4

  

Deliveries at the Closing

     17   

2.5

  

Global Contracts; Consent of Third Persons

     19   

2.6

  

Working Capital Adjustment

     21   

2.7

  

Allocation of Consideration

     24   

ARTICLE III

   REPRESENTATIONS AND WARRANTIES OF BPI AND THE BP SELLING ENTITIES      24   

3.1

  

Organization and Good Standing

     24   

3.2

  

Capitalization

     25   

3.3

  

Business Assets; Title

     26   

3.4

  

Authority, Approvals and Consents

     26   

3.5

  

Financial Statements

     27   

3.6

  

Absence of Undisclosed Liabilities

     28   

3.7

  

Absence of Material Adverse Effect; Conduct of Business

     28   

3.8

  

Taxes

     29   

3.9

  

Legal Matters

     30   

3.10

  

Property

     31   

3.11

  

Accounts Receivable

     32   

3.12

  

Insurance

     32   

3.13

  

Contracts

     33   

3.14

  

Customers and Suppliers

     35   

3.15

  

Warranties

     35   

3.16

  

Labor Relations

     36   



--------------------------------------------------------------------------------

3.17

  

Employee Benefit Plans

     36   

3.18

  

Other Benefit and Compensation Plans or Arrangements

     37   

3.19

  

Brokers

     37   

3.20

  

Ethical Practices; Foreign Corrupt Practices and International Trade Sanctions

     37   

3.21

  

Intellectual Property

     38   

3.22

  

Transactions with Insiders

     40   

3.23

  

Disclosure

     40   

3.24

  

No Other Representations or Warranties; Schedules

     41   

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASED EQUITY INTERESTS AND
THE PURCHASED INTCOMEX STOCK      41   

4.1

  

BPLA Investor Representations

     41   

4.2

  

Intcomex Investor Representations

     43   

ARTICLE V

   REPRESENTATIONS AND WARRANTIES OF INTCOMEX AND THE OTHER INTCOMEX PARTIES   
  44   

5.1

  

Organization and Good Standing

     44   

5.2

  

Title to Assets

     45   

5.3

  

Authority, Approvals and Consents

     45   

5.4

  

Capitalization

     46   

5.5

  

Validity of Securities

     46   

5.6

  

Private Offering

     46   

5.7

  

SEC Documents; Financial Statements

     47   

5.8

  

Absence of Undisclosed Liabilities

     48   

5.9

  

Absence of Material Adverse Effect; Conduct of Business

     48   

5.10

  

Taxes

     49   

5.11

  

Legal Matters

     50   

5.12

  

Brokers

     50   

5.13

  

Disclosure

     51   

5.14

  

No Other Representations or Warranties; Schedules

     51   

ARTICLE VI

   INTCOMEX’S AND OTHER INTCOMEX PARTIES’ CONDITIONS TO EFFECT CLOSING      52
  

6.1

  

Representations and Warranties; Agreements; Covenants

     52   

6.2

  

Authorization; Consents

     52   

 

ii



--------------------------------------------------------------------------------

6.3

  

Other Closing Deliveries

     52   

6.4

  

Releases

     52   

6.5

  

Settlement of Certain Intercompany Transactions

     52   

6.6

  

Injunction; Litigation

     53   

6.7

  

Material Adverse Effect

     53   

ARTICLE VII

   BPI’S AND BP SELLING ENTITIES’ CONDITIONS TO EFFECT CLOSING      53   

7.1

  

Representations and Warranties; Agreements; Covenants

     53   

7.2

  

Injunction; Litigation

     53   

7.3

  

Authorization; Consents

     53   

7.4

  

Releases

     54   

7.5

  

Other Closing Deliveries

     54   

7.6

  

Material Adverse Effect

     54   

7.7

  

Appointment of Director

     54   

ARTICLE VIII

   PERSONNEL MATTERS      54   

8.1

  

Employees

     54   

8.2

  

Acknowledgement

     55   

ARTICLE IX

   COVENANTS      55   

9.1

  

Announcements

     55   

9.2

  

Access

     55   

9.3

  

Exclusive Negotiations

     56   

9.4

  

Further Assurances

     56   

9.5

  

Non-Competition; Non-Solicitation

     56   

9.6

  

Preservation of Business

     58   

9.7

  

Notice of Developments

     58   

9.8

  

Pre-Closing Operating Covenants Regarding Intcomex

     58   

9.9

  

Pre-Closing Operating Covenants Regarding the Business

     59   

9.10

  

Further Transfer Restrictions

     61   

9.11

  

Restrictive Legend

     61   

9.12

  

Disclosure

     61   

9.13

  

No Market for Purchased Securities

     61   

9.14

  

Filings

     61   

9.15

  

Shareholders Agreement

     61   

 

iii



--------------------------------------------------------------------------------

9.16

  

Tax Returns

     62   

9.17

  

Audited Financials

     62   

9.18

  

Use of Brightpoint Names and Logos

     62   

9.19

  

Preparation of Tax Returns

     62   

9.20

  

Settlement of Certain Intercompany Transactions

     64   

ARTICLE X

   SURVIVAL AND INDEMNIFICATION      65   

10.1

  

Survival

     65   

10.2

  

Indemnification

     65   

ARTICLE XI

   TERMINATION      69   

11.1

  

Termination

     69   

ARTICLE XII

   MISCELLANEOUS      70   

12.1

  

Expenses

     70   

12.2

  

Headings

     70   

12.3

  

Notices

     70   

12.4

  

Assignments, Successors, and No Third-Party Rights

     71   

12.5

  

Entire Agreement and Modification

     71   

12.6

  

Governing Law

     72   

12.7

  

Consent to Jurisdiction, etc

     72   

12.8

  

Waiver of Jury Trial

     72   

12.9

  

Counterparts

     72   

12.10

  

Severability

     73   

12.11

  

Specific Performance

     73   

12.12

  

Waiver

     73   

12.13

  

Bulk Sales Law

     73   

 

EXHIBITS:

  

Exhibit A

   Shareholders Agreement

Exhibit B

   Form of Fifth Amendment

Exhibit C

   Form of Bill of Sale

Exhibit D

   Form of Assignment and Assumption Agreement

Exhibit E

   Form of License Agreement

 

iv



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of March 16, 2011 by and among Intcomex, Inc., a
corporation formed under the laws of the State of Delaware (“Intcomex”),
Intcomex Colombia LTDA., a limitada organized in Colombia (“Intcomex Colombia”),
Intcomex de Guatemala, S.A., a sociedad anonima organized in Guatemala
(“Intcomex Guatemala” and, collectively with Intcomex, Intcomex Colombia and
Intcomex Guatemala, the “Intcomex Parties” ), Brightpoint, Inc., a corporation
formed under the laws of the State of Indiana (“BPI”), Brightpoint Latin
America, Inc., a corporation formed under the laws of the State of Indiana
(“BPLA or the “BP Asset Selling Entity”), and Brightpoint International Ltd., a
corporation formed under the laws of the State of Delaware (“BPIL,” and together
with BPLA, the “BP Selling Entities”) (the BP Selling Entities together with BPI
are referred to herein as the “BP Parties”) (the Intcomex Parties and the BP
Parties are collectively referred to herein as the “Parties”).

WHEREAS, BPLA owns 100% of the outstanding equity interests (the “Colombia
Equity Interests”) of Brightpoint de Colombia Limited, a company organized and
existing under the laws of the British Virgin Islands (“BP Colombia Limited”),
which owns 100% of Brightpoint de Colombia Inc. Sucursal Colombiana, a branch
with operations in Bogota, Colombia (“BP Colombia”);

WHEREAS, BPLA owns 98%, and BPIL owns 2%, of the outstanding equity interests
(the “Guatemala Equity Interests”) of Brightpoint de Guatemala S.A., a sociedad
anonima organized in Guatemala (“BP Guatemala,” and together with BP Colombia
Limited and BP Colombia, the “Purchased Subsidiaries”);

WHEREAS, the BP Selling Entities are directly or indirectly wholly-owned by BPI;

WHEREAS, the Purchased Subsidiaries and BPLA are engaged in the Business (as
defined below);

WHEREAS, the BP Asset Selling Entity desires to sell certain assets and to
assign certain specified liabilities as set forth below, and Intcomex or a
Subsidiary thereof desires to purchase these assets and to assume these
specified liabilities, all on the terms and subject to the conditions set forth
in this Agreement;

WHEREAS, the BP Selling Entities desire to sell the Colombia Equity Interests
and the Guatemala Equity Interests and each of Intcomex Colombia and Intcomex
Guatemala, wish to buy the Colombia Equity Interests and the Guatemala Equity
Interests, respectively, all on the terms and subject to the conditions set
forth in this Agreement;

WHEREAS, Intcomex and BPI are executing and delivering this Agreement in
reliance upon the exemptions from registration provided by Regulation D
(“Regulation D”) promulgated by the SEC (as defined below) under the Securities
Act (as defined below) and/or Section 4(2) of the Securities Act; and

WHEREAS, upon the terms and conditions of this Agreement, BPLA has agreed to
purchase, and Intcomex wishes to issue and sell, for an aggregate purchase price
of $15,000,000 in cash, the Purchased Assets (as defined below) and the
Purchased Equity Interests: 38,769



--------------------------------------------------------------------------------

shares (the “Purchased Intcomex Stock”) of the voting common stock, $0.01 par
value per share, of Intcomex (the “Intcomex Common Stock”), which will
constitute approximately 23% of the issued and outstanding shares of capital
stock of Intcomex following the closing of the transactions contemplated by this
Agreement.

Accordingly, in consideration of the premises and of the respective covenants
and agreements contained herein, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. For purposes of this Agreement, the following terms shall
have the following meanings:

“Accountants” has the meaning set forth in Section 2.6(c).

“Accountants’ Determination” has the meaning set forth in Section 2.6(c)

“Affiliate” means, as to any specified Person, any other Person which, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person. For the purposes of this definition, “control” means the
possession of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise (for the sake of clarity, it is hereby acknowledged and
agreed that, for purposes of this Agreement, CVC shall not be deemed to control,
or be under common control with, the Shalom Shareholders (as defined in the
Shareholders Agreement) solely as a result of that certain shareholders
agreement among such shareholders, dated as of the date hereof). It is
acknowledged and agreed that, for the purposes of this Agreement, as of the date
hereof, based on BPI’s current ownership of approximately 12.4% of the issued
and outstanding common stock of Waxess (as defined below), together with an
option to purchase additional shares of Waxess to increase its ownership
interest to approximately 19.9% of the issued and outstanding common stock of
Waxess, and one representative on the board of directors of Waxess (which board
is currently comprised of four directors), Waxess is not controlled by and is
therefore not an Affiliate of BPI.

“Assignment and Assumption Agreement” has the meaning set forth in
Section 2.4(a)(ii).

“Assumed Liabilities” means (a) trade and accounts payable of the Business
reflected on Schedule 1.1(i) attached hereto; (b) accrued expenses reflected on
Schedule 1.1(ii) attached hereto; (c) contracts, commitments, agreements and
other obligations of the BP Asset Selling Entity under the agreements set forth
on Schedule 1.1(iii) hereto (the “BPLA Company Agreements”), but only those
obligations thereunder arising after the Closing; (d) any and all Business
Employee Liabilities, and (e) those other specified liabilities and obligations
of the BP Asset Selling Entity described on Schedule 1.1(iv) attached hereto;
provided, however, that in no event shall any Intcomex Party assume any
liability relating to or arising from a breach or violation by any BP Party
prior to the Closing Date.

 

2



--------------------------------------------------------------------------------

“Audit Opinion” has the meaning set forth in Section 5.7(d).

“Bill of Sale” has the meaning set forth on Section 2.4(a)(i).

“BP Asset Selling Entity” has the meaning set forth in the Preamble to this
Agreement.

“BP Balance Sheet” has the meaning set forth in Section 3.6.

“BP Balance Sheet Date” has the meaning set forth in Section 3.6.

“BP Colombia” has the meaning set forth in the Preamble to this Agreement.

“BP Colombia Limited” has the meaning set forth in the Preamble to this
Agreement.

“BP Contract Parties” has the meaning set forth in the definition of Global
Contracts.

“BP Financial Statements” has the meaning set forth in Section 3.5(a).

“BP Guatemala” has the meaning set forth in the Preamble to this Agreement.

“BP Indemnified Parties” has the meaning set forth in Section 10.2(b).

“BP Parties” has the meaning set forth in the Preamble to this Agreement.

“BP Selling Entities” has the meaning set forth in the Preamble to this
Agreement.

“BPI” has the meaning set forth in the Preamble to this Agreement.

“BPI Basket Amount” has the meaning set forth in Section 10.2(c)(i).

“BPI Objection Notice” has the meaning set forth in Section 2.6(b)(ii).

“BPIL” has the meaning set forth in the Preamble to this Agreement.

“BPLA” has the meaning set forth in the Preamble to this Agreement.

“BPLA Company Agreements” has the meaning set forth in the definition of Assumed
Liabilities.

“BPLA Employee Liabilities” has the meaning set forth in Section 8.1(b).

“BPLA Employees” means each of those employees of the Business employed by the
BP Asset Selling Entity listed on Schedule 1.1(v).

 

3



--------------------------------------------------------------------------------

“Brightpoint Business” shall mean the business of (i) wholesale distribution and
resale of wireless voice and data products and related accessories,
(ii) logistic services, including procurement, inventory management, software
loading, kitting and customized packaging, fulfillment, call center and
activation services, e-fulfillment solutions, transportation management and
other services, (iii) wireless activation solutions through retail, enterprise
and online channels, and (iv) purchasing electronic activation codes from mobile
operators and MVNOs and distributing them to retail channels. For the sake of
clarity, the Brightpoint Business specifically excludes the business of selling
or distributing any IT Products.

“Brightpoint Permitted Activities” means (i) owning, managing, operating,
controlling or participating in any activity in any of the Excluded Businesses;
(ii) owning equity interests in Waxess Holdings, Inc. (“Waxess”); and
(iii) owning up to 5% of a class of equity securities issued by any competitor
of Intcomex that is publicly traded and registered under Section 12 of the
Exchange Act, provided that such Person has no active participation in the
business of such entity, except that such ownership interest limitations
regarding ownership in publicly traded companies may be waived by obtaining the
written consent of Intcomex.

“Brightpoint Territory” shall mean each of Australia, Austria, Belgium, Denmark,
Finland, France, Germany, Great Britain, Hong Kong, India, Italy, Netherlands,
New Zealand, Norway, Philippines, Poland, Portugal, Russia, Singapore, Slovakia,
South Africa, Spain, Sweden, Switzerland, United Arab Emirates and the United
States.

“Business” means the business described on Schedule 1.1(vi) attached hereto, it
being acknowledged that for purposes of this Agreement, the Transaction
Documents and the transactions contemplated hereby and thereby, the Business
shall not be deemed to include (a) the Excluded Businesses, (b) any business or
operations relating to the Excluded Assets, and (c) the business and operations
of BPI, its Subsidiaries and Affiliates unrelated to the operations of the
Business Assets in the Restricted Jurisdictions.

“Business Assets” means the Purchased Assets and the assets of the Purchased
Subsidiaries.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in the State of New York are authorized or required
by law or other governmental action to close.

“Business Employee Liabilities” has the meaning set forth in Section 8.1(b).

“Business Employees” has the meaning set forth in Section 8.1(a).

“Business Inventory” means all inventory, merchandise, products and other
personal property held or stored for the purposes of, or used in connection
with, the Business, including but not limited to, finished goods, parts and
equipment, raw materials, packaging supplies and work-in-process.

“Cap” has the meaning set forth in Section 10.2(c)(ii).

“Cash Consideration” has the meaning set forth in Section 2.1(b)(iv).

 

4



--------------------------------------------------------------------------------

“Claims” has the meaning set forth in Section 3.9(a).

“Closing” has the meaning set forth in Section 2.1(a).

“Closing Date” has the meaning set forth in Section 2.1(a).

“Closing Date Working Capital” has the meaning set forth in Section 2.6(b)(i).

“Closing Date Working Capital Adjustment” has the meaning set forth in
Section 2.6(b)(i).

“Closing Date Working Capital Statement” has the meaning set forth in
Section 2.6(b)(i).

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B.

“Code” means the Internal Revenue Code of 1986, as amended

“Colombia Equity Interests” has the meaning set forth in the Preamble to this
Agreement.

“Company Agreements” means each Contract to which the BP Asset Selling Entity or
any Purchased Subsidiary is a party that is listed on Schedule 1.1 (vii).

“Company Business” shall mean the business of (i) wholesale distribution and
resale of computer information technology products, including computer
equipment, notebooks, netbooks, components, software and peripherals, computer
systems, accessories and networking products, (ii) wholesale distribution and
resale of wireless voice and data products and related accessories,
(iii) logistic services, including procurement, inventory management, software
loading, kitting and customized packaging, fulfillment, call center and
activation services, e-fulfillment solutions, transportation management and
other services, (iv) wireless activation solutions through retail, enterprise
and online channels, and (v) purchasing electronic activation codes from mobile
operators and MVNOs and distributing them to retail channels.

“Company Permitted Activities” means (i) selling IT Products without any
geographic limitations, (ii) wholesale distribution and resale of wireless voice
and data products and related accessories in Miami-Dade County, Florida, and
(iii) owning, as an investment, up to 5% of a class of equity securities issued
by any competitor of the Excluded Businesses or of BPI or Affiliate thereof that
is publicly traded and registered under Section 12 of the Exchange Act, provided
that such Person has no active participation in the business of such entity,
except that such ownership interest limitations regarding ownership in publicly
traded companies may be waived by obtaining the written consent of BPLA.

“Compensation Commitment” means (i) any employee stock purchase, employee stock
option, employee stock ownership, deferred compensation, performance, bonus,
incentive, vacation pay, holiday pay, insurance, severance, retirement, excess
benefit or other plan, trust or arrangement, whether written or oral, (ii) any
agreement, arrangement, commitment and

 

5



--------------------------------------------------------------------------------

understanding of any kind, whether written or oral, with any current or former
officer, director, employee or consultant of any of the BP Asset Selling Entity
or the Purchased Subsidiaries pursuant to which payments may be required to be
made at any time following the date hereof (including, without limitation, any
employment, deferred compensation, severance, supplemental pension, termination
or consulting agreement or arrangement).

“Competitive Products or Services” shall mean any products sold or services
rendered by or that compete with any products sold or services rendered by
Intcomex or its Subsidiaries.

“Confidentiality Agreement” means that certain Non-disclosure and
Confidentiality Agreement, dated as of September 2, 2010, by and between
Intcomex and BPI.

“Contract” means any oral or written agreement, instrument, contract,
undertaking, mortgage, indenture, lease, license or other understanding.

“Conversion” has the meaning set forth in Section 9.8(b)(i).

“CVC” means CVCI Intcomex Investment L.P., a Delaware limited partnership.

“Disputed Items” has the meaning set forth in Section 2.6(b)(ii).

“Employee Benefit Plan” and “Employee Benefit Plans” have the meanings set forth
in Section 3.17(a).

“Employee Payment Obligation” means $165,000, which represents the agreed upon
amount to be paid by BPI or a BP Selling Entity to Intcomex (or a designated
Affiliate thereof) in respect of termination costs and expenses relating to
Business Employees in anticipation or as a consequence of, or following,
consummation of the transactions contemplated by this Agreement.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor law, and all regulations issued pursuant thereto.

“Estimated Closing Date Working Capital” has the meaning set forth in
Section 2.6(a).

“Estimated Working Capital Adjustment” has the meaning set forth in
Section 2.6(a).

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

 

6



--------------------------------------------------------------------------------

“Excluded Assets” means (a) notes receivables, default judgments, causes of
action, Intellectual Property, if any, minute books, stock books and other
records of the BP Asset Selling Entity, in each case, not relating exclusively
to the Business Assets or the Business; (b) the assets used exclusively in the
operations of the Excluded Businesses; (c) cash, cash equivalents, bank deposits
or similar cash items of the BP Asset Selling Entity; (d) subject to Section 9.2
herein, the Tax records (including Tax Returns and supporting work papers)
covering any period or transaction of any BP Party occurring prior to the
Closing Date; (e) all rights of BPI and/or the BP Selling Entities arising under
the Transaction Documents or the transactions contemplated thereby; (f) any and
all intercompany receivables; (g) subject to the provisions of Section 2.5
hereof, the Non-Assignable Contracts as described in Section 2.5; (h) Permits
owned or held by the BP Asset Selling Entity which are not capable of being
transferred; (i) all Global Contracts; (j) that Intellectual Property licensed
by BP or the applicable BP Party to Intcomex and/or its designated Affiliate,
pursuant to the License Agreement, and (k) those assets listed in Schedule
1.1(viii).

“Excluded Businesses” means (a) any business conducted by BPLA or its Affiliates
for PRWireless Inc. (d/b/a Open Mobile) in Puerto Rico (the “Open Mobile
Business”), and (b) the business of reverse logistics, asset management
(including inventory liquidation services) or repair services purchased by
certain Affiliates of BPI pursuant to a Purchase Interest Purchase Agreement
dated as of December 10, 2010 by and among Brightpoint North America, L.P.,
Touchstone Acquisition LLC, Touchstone Wireless Repair and Logistics, LP,
Touchstone Wireless Investment Partners, LLC and all of the limited partners of
Touchstone Wireless Repair and Logistics, LP., as such business is currently
conducted or may be conducted in the future, so long as such future business
does not operate as a forward logistics or distribution business within the
Restricted Jurisdictions.

“Excluded Liabilities” means any duties, responsibilities, commitments,
expenses, obligations or liabilities (including any liabilities which may be
asserted against or imposed upon Intcomex or its Affiliates as a successor or
transferee of the BP Asset Selling Entity or as an acquirer of the Purchased
Assets or the Business or otherwise as a matter of law) of BPI and the BP Asset
Selling Entity related to the Purchased Assets, the Business or otherwise of any
kind or nature (fixed or contingent, known or unknown, warranties, employee
benefit plan obligations or claims), other than the Assumed Liabilities,
including but not limited to: (a) any and all liabilities for those matters set
forth on Schedule 3.9, (b) any and all liabilities for, in connection with or
related to, Taxes of each of BPI, the BP Selling Entities and the Business for
periods ending on or before the Closing Date, (c) any and all BPLA Employee
Liabilities, (d) any and all liabilities for, in connection with or related to,
non-compliance with the FCPA or equivalent local laws by any of BPI, the BP
Selling Entities, their employees or representatives, or the Business for
periods ending on or before the Closing Date, (e) any and all liabilities for,
in connection with or related to, the Non-Transferred Lease and (f) any and all
intercompany payables.

“Executive Employees” has the meaning set forth in Section 3.7(vi).

“FCPA” has the meaning set forth in Section 3.20.

“Fifth Amendment” has the meaning set forth in Section 2.2.

 

7



--------------------------------------------------------------------------------

“Final Closing Date Working Capital” has the meaning set forth in
Section 2.6(e).

“Final Determination Date” has the meaning set forth in Section 2.6(d).

“Foreign Plans” has the meaning set forth in Section 3.17(g).

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Global Contract Third Party” has the meaning set forth in the definition of
Global Contracts.

“Global Contracts” means those Contracts set forth on Schedule 1.1(ix), by and
between BPI and/or certain Affiliates thereof party thereto (collectively, the
“BP Contract Parties”) and the respective third Persons thereto (each, a “Global
Contract Third Party”) that cover business other than, and in addition to, the
Business in the Restricted Jurisdictions.

“Global Software Contracts” has the meaning set forth in Section 2.5(a)(i).

“Governmental Body” means any:

(a) nation, state, county, city, town, village, district, or other jurisdiction
of any nature;

(b) federal, state, local, municipal, foreign, or other government;

(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);

(d) multi-national organization or body; or

(e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

“Guatemala Equity Interests” has the meaning set forth in the Preamble to this
Agreement.

“HIPAA” means Health Insurance Portability and Accountability Act of 1996.

“Indemnification Matter” has the meaning set forth in Section 10.2(c).

“Indemnification Notice” has the meaning set forth in Section 10.2(c).

“Indemnified Party” has the meaning set forth in Section 10.2(c).

“Indemnifying Party” has the meaning set forth in Section 10.2(c).

 

8



--------------------------------------------------------------------------------

“Insider” means any shareholder, director or officer of any of the BP Selling
Entities or the Purchased Subsidiaries, and any Affiliate or Relative of any of
the foregoing Persons.

“Intcomex” has the meaning set forth in the Preamble to this Agreement.

“Intcomex Balance Sheet Date” has the meaning set forth in Section 5.7(a).

“Intcomex Basket Amount” has the meaning set forth in Section 10.2(c)(i).

“Intcomex Common Stock” has the meaning set forth in the Preamble.

“Intcomex Indemnified Parties” has the meaning set forth in Section 10.2(a).

“Intcomex Indemnity Agreement” means the letter agreement dated as of the date
hereof, a copy of which is concurrently being delivered to BPI herewith, by and
among Michael Shalom, Anthony Shalom, Intcomex and CVC, pursuant to which
Intcomex has agreed, subject to the terms thereof, to return approximately
$926,670.08 in excess indemnification payments (the “Excess Indemnification
Payments”) made by certain of its shareholders in 2007.

“Intellectual Property” means all intellectual property rights with respect to,
arising from or associated with the following: (i) all domain names; (ii) trade
names, trademarks and service marks (registered and unregistered), trade dress,
industrial designs, brand names, brand marks, service names, logos, emblems,
signs or insignia, and similar rights and applications to register any of the
foregoing, and all goodwill associated therewith throughout the world;
(iii) patents, patent applications (including any divisionals, continuations,
continuations-in-part, renewals, reexaminations, extensions, and reissues) and
rights in respect of utility models or industrial designs; (iv) copyrights and
registrations and applications therefor and all other rights corresponding
thereto, and mask works and registrations and applications therefor;
(v) know-how, discoveries, trade secrets, methods, processes, technical data,
specifications, research and development information, technology, data bases,
and other proprietary or confidential information, including customer lists, in
each case that derives economic value from not being generally known to other
Persons who can obtain economic value from its disclosure, but excluding any
copyrights or patents that cover or protect any of the foregoing, and (vi) all
moral rights, rights of publicity and other intellectual property and
proprietary rights of a similar nature.

“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury and
any comparable agencies or Governmental Bodies in Colombia, Guatemala, Honduras
and El Salvador, such as but not limited to DIAN (Direccion de Impuestos y
Aduanas Nacionales) in Colombia.

“IT Products” shall mean such computer information technology products,
including computer equipment, notebooks, netbooks, components, peripherals,
software, computer systems, accessories and networking products, sold as part of
the business of Intcomex and its Subsidiaries as of the date hereof; provided,
however, that “IT Products” shall exclude any product of the business described
on Schedule 1.1(vi), including cellular telephones, and accessories related
thereto.

 

9



--------------------------------------------------------------------------------

“Judgments” has the meaning set forth in Section 3.9(a)

“Knowledge” or words of similar intent or effect, for purposes hereof, shall
mean, for a Party, the actual or implied knowledge of the applicable individuals
listed on Schedule 1.1(x) attached hereto, after due inquiry. For purposes
hereof, “due inquiry” shall mean what a prudent individual would discover in the
course of conducting a reasonably comprehensive investigation concerning the
existence of a fact or matter.

“Legal Expenses” shall mean any and all reasonable fees, costs and expenses of
any kind reasonably incurred by any Person and its counsel in investigating,
preparing for, defending against or providing evidence, producing documents or
taking other action with respect to, any threatened or asserted claim.

“Legal Requirements” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, regulation, statute, or treaty.

“License Agreement” has the meaning set forth in Section 2.4(a)(vi).

“Lien” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, restriction or encumbrance of any kind, including any restriction on
use, voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

“Losses” means all monetary losses, damages, liabilities and claims, and fees,
costs and expenses of any kind related thereto, including Legal Expenses.

“Material Adverse Effect” means, with respect to the Business, on the one hand,
or Intcomex, on the other, any change, effect or circumstance that is materially
adverse, individually, or in the aggregate, to: (a) the Business, the Purchased
Assets, the Purchased Equity Interests, each of the Purchased Subsidiaries or
the Assumed Liabilities (in the case of the Business), or Intcomex’s business,
assets or liabilities (in the case of Intcomex) or (b) the ability of such
Parties to perform their respective obligations pursuant to this Agreement and
the other Transaction Documents and to consummate the transactions contemplated
hereby; provided, however, that none of the following shall be deemed, either
alone or in combination, to constitute a Material Adverse Effect on such
Parties: (i) any adverse effect to the extent attributable to the announcement
or pendency of the transactions contemplated by this Agreement; (ii) except to
the extent that they affect the Parties in a materially disproportionate manner
relative to other companies, any adverse effect attributable to conditions
generally affecting (A) the industries in which such Parties participate,
(B) the U.S. economy as a whole or global economic conditions or any foreign
markets where such Parties have material operations or sales generally, or
(C) the financial, banking, currency or capital markets in general (whether in
the United States or any other country or in any international market) or
changes in currency exchange rates or currency fluctuations; (iii) any adverse
effect arising from or relating to any change in accounting requirements or
principles or any change in applicable laws, rules or regulations or the
interpretation or enforcement thereof; (iv) with respect to an Intcomex Party,
any adverse effect attributable to actions of such Intcomex Party or (v) with
respect to a BP Party or the Business, any adverse effect attributable to
actions of such BP Party or the Business, as the case may be.

 

10



--------------------------------------------------------------------------------

“Material Third Party Intellectual Property” means that Software and
Intellectual Property licensed from third parties that is reasonably necessary
for the operation of the Business as currently conducted, including, without
limitation, that Software identified on Schedule 1.1(xi).

“Most Recent BP Financial Statements” has the meaning set forth in
Section 3.5(a)(ii).

“Most Recent Intcomex Balance Sheet” has the meaning set forth in
Section 5.7(a).

“New Contract” has the meaning set forth in Section 2.5(a).

“Non-Assignable Contracts” has the meaning set forth in Section 2.5(a).

“Non-Business Employees” has the meaning set forth in Section 8.1(a).

“Non-Transferred Lease” means that lease agreement, dated February 28, 2006, by
and between National Auto Center, Inc. dba Cellstar Latin America (predecessor
to BPLA) for Leased Premises located at 2170 N.W. 87 Avenue, Miami, Florida
33172.

“Novation” has the meaning set forth in Section 2.5(a).

“Overpayment Amount” has the meaning set forth in Section 2.6(e).

“participate in” has the meaning set forth in Section 9.5(c).

“Permits” has the meaning set forth in Section 3.9(b).

“Permitted Liens” means (i) Liens disclosed in Schedule 1.1(xiii) attached
hereto, (ii) Liens for Taxes or assessments that are not yet due or are being
contested in good faith, and (iii) mechanic’s, materialman’s, carrier’s,
repairer’s and other similar Liens arising or incurred in the ordinary course of
business for amounts that are not yet due and payable or are being contested in
good faith.

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

“Pre-Closing Tax Period” has the meaning set forth in Section 9.19(a)(i).

“Preliminary Working Capital Excess” has the meaning set forth in
Section 2.6(a).

“Preliminary Working Capital Shortfall” has the meaning set forth in
Section 2.6(a).

 

11



--------------------------------------------------------------------------------

“Purchased Assets” means (a) all right, title and interest of the BP Asset
Selling Entity in, to and under the BPLA Company Agreements; (b) customer and
supplier lists of the BP Asset Selling Entity as of the Closing; (c) trade and
accounts receivable on the books of the BP Asset Selling Entity as of the
Closing listed in Schedule 1.1(xiv) attached hereto; (d) Business Inventory,
prepaid assets and prepaid expenses on the books of the BP Asset Selling Entity
as of the Closing; (e) title in and to all machinery, equipment, furniture,
trade fixtures and other tangible personal property owned by the BP Asset
Selling Entity and used in the operation of the Business, all as set forth on
Schedule 1.1(xiv) attached hereto; (f) all of the BP Asset Selling Entity’s
books, records, ledgers, files, documents (including originally executed copies
of the BPLA Company Agreements to the extent available), correspondence,
memoranda, forms, development materials, creative materials, advertising and
promotional materials, studies, reports, books of account and records relating
to employees, quality control records and procedures, manuals and warranty
information, research and development files, in each case, whether in hard copy
or magnetic format, in each instance to the extent owned, used or held for use
in connection with, or otherwise related to, or required for or in connection
with, the Business or the ownership of the Purchased Assets; provided, however,
that any document related to any receivable of the BP Asset Selling Entity that
has been collected before the date hereof and is not listed in Schedule 3.11
shall not be a Purchased Asset; (g) all Permits owned, used or held for use by
the BP Asset Selling Entity in connection with or required for or in connection
with the Business which are transferable without consent of any Governmental
Body and such other Permits for which consent to transfer is obtained on or
prior to the Closing Date, all as set forth on Schedule 1.1(xiv) attached
hereto; (h) all rights or choses in action arising out of occurrences before or
after the Closing and related to any portion of the Business, including
transferable third Person warranties and guarantees and all related claims,
credits, rights of recovery and setoff and other similar contractual rights, as
to third Persons held by or in favor of the BP Asset Selling Entity and arising
out of, resulting from or relating to the Business or the Purchased Assets; and
(i) all of the BP Asset Selling Entity’s right, title and interest in and to all
Intellectual Property set forth on Schedule 3.21(a) hereto owned, in whole or
part, by the BP Asset Selling Entity, including without limitation, the right to
seek damages for past, current and future infringements or misappropriations
thereof; in each case, with the exception of the Excluded Assets and the
Excluded Businesses.

“Purchased Equity Interests” means the Colombia Equity Interests and the
Guatemala Equity Interests.

“Purchased Intcomex Stock” has the meaning set forth in the Preamble to this
Agreement.

“Purchased Subsidiaries” has the meaning set forth in the Preamble to this
Agreement.

“Real Property Leases” means all leases, subleases, licenses and other occupancy
agreements, and all amendments, modification or supplements thereto or renewals
thereof, relating to any real property and to which a Purchased Subsidiary is a
party or pursuant to which a Purchased Subsidiary uses or occupies any real
property.

“Registered Copyrights” has the meaning set forth in Section 3.21(a).

 

12



--------------------------------------------------------------------------------

“Registered Domain Names” has the meaning set forth in Section 3.21(a).

“Registered IP” has the meaning set forth in Section 3.21(a).

“Registered Marks” has the meaning set forth in Section 3.21(a).

“Regulation D” has the meaning set forth in the Preamble to this Agreement.

“Relative” of an individual means such individual’s spouse, such individual’s
parents, sisters, brothers, children and the spouses of the foregoing, and any
member of the immediate household of such individual.

“Restricted Jurisdictions” means Miami-Dade County, Florida, Mexico, Central
America, South America and the Caribbean (including Puerto Rico).

“Restricted Period” has the meaning set forth in Section 9.5(a).

“Review Period” has the meaning set forth in Section 2.6(b)(ii).

“Rule 144” has the meaning set forth in Section 4.1(b).

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Documents” has the meaning set forth in Section 5.7(a).

“Securities Act” means the Securities Act of 1933, as amended, or any successor
law, and regulations and rules issued pursuant to that Act or any successor law.

“Senior Notes” has the meaning set forth in Section 2.3.

“Shareholders Agreement” has the meaning set forth in Section 2.2.

“Shortfall Amount” has the meaning set forth in Section 2.6(e).

“Software” means source or object code instructions for controlling the
operation of a central processing unit or computer, and computer files
containing data, all as used by of any of BPI, the BP Selling Entities or the
Purchased Subsidiaries in connection with and material to the operation of the
Business as currently conducted.

“Special Representations” has the meaning set forth in Section 10.1.

“Straddle Tax Period” has the meaning set forth in Section 9.19(b).

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation is owned by such Person
directly or indirectly through Subsidiaries and (ii) any partnership, limited
partnership, limited liability company, association, joint venture or other
entity in which such Person directly or indirectly through Subsidiaries has more
than a 50% equity interest.

 

13



--------------------------------------------------------------------------------

“Target Closing Date Working Capital” means $1,810,000.

“Tax” means any tax (including income tax, capital gains tax, value-added tax,
sales tax, property tax, gift tax or estate tax), levy, assessment, tariff, duty
(including any customs duty) deficiency or other fee and any related charge or
amount (including any fine, penalty, interest, or addition to tax) imposed,
assessed or collected by or under the authority of any Governmental Body or
payable pursuant to any tax-sharing agreement or any other Company Agreement
relating to the sharing or payment of any such tax, levy, assessment, tariff,
duty, deficiency or fee.

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

“Termination Date” has the meaning set forth in Section 11.1(a)(ii).

“Transfer” has the meaning set forth in Section 9.9(c).

“Transaction Document” means this Agreement, the Fifth Amendment, the License
Agreement, the Confidentiality Agreement and any and all other agreements,
instruments and documents contemplated hereby and thereby, including each
exhibit hereto and thereto.

“Transition Period” has the meaning set forth in Section 2.5(a).

“Working Capital” means current assets of the Business minus current liabilities
of the Business, determined in accordance with GAAP applied in a manner
consistent with past practice. An example of the calculation of Working Capital
is set forth on Schedule 1.1(xv) hereto.

“Working Capital Settlement Agreement” has the meaning set forth in
Section 2.6(b)(ii).

1.2 Interpretation.

(a) All Schedules, Annexes and Exhibits hereto or expressly identified to this
Agreement are incorporated herein by reference and taken together with this
Agreement constitute but a single agreement. The words “herein”, “hereof” and
“hereunder” or other words of similar import refer to this Agreement as a whole,
including the Schedules, Annexes and Exhibits thereto, as the same may be from
time to time amended, modified, restated or supplemented, and not to any
particular section, subsection or clause contained in this Agreement. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. The term “or” is not exclusive. The term “including” (or any
form thereof) shall not be limiting or

 

14



--------------------------------------------------------------------------------

exclusive. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. All references in
this Agreement or in the Schedules, Annexes and Exhibits to this Agreement to
sections, schedules, disclosure schedules, exhibits, and attachments shall refer
to the corresponding sections, schedules, disclosure schedules, exhibits, and
attachments of or to this Agreement. All references to any instruments or
agreements, including references to any of this Agreement shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof.

(b) Any accounting terms used in this Agreement that are not specifically
defined shall have the meanings customarily given them in accordance with GAAP
and all financial computations shall be computed, unless specifically provided
herein, in accordance with GAAP consistently applied.

(c) References in this Agreement to dollar amount thresholds shall not be deemed
to be evidence of a “Material Adverse Effect.”

ARTICLE II

PURCHASE OF PURCHASED ASSETS;

ISSUANCE OF PURCHASED INTCOMEX STOCK

2.1 Purchase of the Purchased Equity Interests; Purchased Assets; Assumption of
Assumed Liabilities; Issuance of Purchased Intcomex Stock.

(a) On the terms and subject to the conditions set forth in this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place three (3) calendar days (or if such day falls on a Saturday, Sunday
or any day which is a legal holiday under the laws of the State of New York, the
next Business Day) after satisfaction or waiver of all of the conditions (other
than those conditions that by their terms are to be satisfied at the Closing but
subject to the satisfaction or waiver (to the extent permitted hereunder) of
such conditions) set forth in ARTICLE VI and ARTICLE VII (the “Closing Date”) at
the offices of Carlton Fields, P.A., 100 S.E. 2nd Street, Miami, Florida 33131
or at such other location as Intcomex and BPI shall mutually agree.

(b) At the Closing, upon the terms and subject to the conditions set forth in
this Agreement:

(i) the BP Asset Selling Entity shall sell, assign, transfer, deliver and convey
to Intcomex (or a designated Affiliate thereof), and Intcomex (or a designated
Affiliate thereof) shall acquire from the BP Asset Selling Entity the Purchased
Assets, free and clear of all Liens, other than Permitted Liens;

(ii) BPLA shall sell, assign, transfer, deliver and convey to Intcomex Colombia,
and Intcomex Colombia shall acquire from BPLA, the Colombia Equity Interests,
free and clear of all Liens, other than Permitted Liens;

(iii) each of BPLA and BPIL shall sell, assign, transfer, deliver and convey to
Intcomex Guatemala, and Intcomex Guatemala shall acquire from each of BPLA and
BPIL, the Guatemala Equity Interests, free and clear of all Liens, other than
Permitted Liens;

 

15



--------------------------------------------------------------------------------

(iv) BPLA shall pay to Intcomex on the Closing Date $15,000,000 in cash (the
“Cash Consideration”) plus or minus the Estimated Working Capital Adjustment, as
the case may be, in accordance with Section 2.6 hereof, by wire transfer of
immediately available funds in accordance with written instructions that
Intcomex shall have provided to BPLA;

(v) the BP Asset Selling Entity shall assign, transfer and convey to Intcomex
(or a designated Affiliate thereof), and Intcomex (or a designated Affiliate
thereof) shall assume, the Assumed Liabilities; and

(vi) Intcomex shall issue and sell to BPLA an aggregate of 38,769 shares of
Intcomex Common Stock.

(c) Notwithstanding anything to the contrary contained herein, Intcomex shall
not assume or be bound by or be obligated or responsible for any Excluded
Liabilities.

(d) At the Closing, the BP Parties shall irrevocably waive and release, and
shall cause their respective Affiliates to waive and release, each Intcomex
Party from all Excluded Liabilities, including any liabilities or obligations
created or which arise by statute or common law.

(e) At the Closing, each Intcomex Party shall irrevocably waive and release, and
shall cause its applicable Affiliates to waive and release, each BP Party from
all Assumed Liabilities, including any liabilities or obligations created or
which arise by statute or common law.

2.2 Shareholders Agreement. At the Closing, BPLA, Intcomex, CVC, the Shalom
Shareholders and the representative of the Additional Shareholders (as defined
in the Shareholders Agreement), in their capacities as parties to the Fourth
Amended and Restated Shareholders Agreement among the shareholders named therein
and Intcomex, dated as of December 22, 2009, a copy of which is attached hereto
as Exhibit A (as amended, supplemented or otherwise modified from time to time,
the “Shareholders Agreement”), shall execute a Fifth Amended and Restated
Shareholders Agreement in the form attached hereto as Exhibit B (the “Fifth
Amendment”).

2.3 Use of Proceeds. Intcomex shall utilize the Cash Consideration (as adjusted
pursuant to Section 2.6 below) payable hereunder for (i) the redemption of a
portion of Intcomex’s 13 1/4% Senior Notes due December 15, 2014 with an
interest rate of 13 1/4% per year offered pursuant to Intcomex’s private
offering on December 10, 2009 (the “Senior Notes”) in accordance with the
existing payment schedule of the Senior Notes and (ii) general working capital
purposes.

 

16



--------------------------------------------------------------------------------

2.4 Deliveries at the Closing. Subject to the conditions set forth in this
Agreement, at the Closing:

(a) BPI and/or the applicable BP Selling Entity, as the case may be, shall
deliver to Intcomex:

(i) a bill of sale for the Purchased Assets, duly executed by the BP Asset
Selling Entity in the form of Exhibit C attached hereto (the “Bill of Sale”),
with all necessary transfer documents and any other documents that are necessary
to transfer to Intcomex (or a designated Affiliate thereof) good and marketable
title to the Purchased Assets;

(ii) an assignment and assumption agreement with respect to the Assumed
Liabilities in the form of Exhibit D attached hereto (the “Assignment and
Assumption Agreement”), duly executed by the BP Asset Selling Entity;

(iii) the Cash Consideration (as adjusted by the Estimated Working Capital
Adjustment) and the Employee Payment Obligation;

(iv) the Fifth Amendment, duly executed by BPLA;

(v) original share, stock or other equity certificates for the Purchased Equity
Interests (to the extent such Purchased Equity Interests are represented by
certificates), duly endorsed or accompanied by stock powers duly endorsed in
blank;

(vi) an intellectual property license agreement granting the Intcomex Parties
the right to use certain Intellectual Property in the form of Exhibit E attached
hereto (the “License Agreement”), duly executed by BPI and/or the applicable BP
Party;

(vii) assignments or consents, if any, granting the Intcomex Parties the right
to continue to use Material Third Party Intellectual Property (other than those
that are Excluded Assets) after the Closing under the same or reasonably
equivalent terms and conditions under which the Business utilized such Material
Third Party Intellectual Property prior to the Closing, duly executed by the
licensor of such Material Third Party Intellectual Property and by BPI or the BP
Selling Entity;

(viii) (x) assignment of the BPLA Company Agreements, (y) those consents and/or
waivers required for the assignment or change of control of the Company
Agreements listed on Schedule 2.4(a)(viii) attached hereto, and (z) subject to
the provisions of Section 2.5(a) hereof, those consents and/or waivers required
in connection with the arrangements to be entered into pursuant to
Section 2.5(a)(i) hereof listed on Schedule 2.4(a)(viii) attached hereto;

(ix) a copy of the resolutions or consents of the board of directors (or
comparable governing body with different name) of BPI and the BP Selling
Entities authorizing the transactions contemplated herein, each certified by the
Secretary of BPI and the applicable BP Selling Entity;

 

17



--------------------------------------------------------------------------------

(x) a certificate of Secretary of BPI and each of the BP Selling Entities as to
the incumbency and signatures of the officers of the BP Parties executing this
Agreement;

(xi) resignations of directors/auditors and bank signatories of the Purchased
Subsidiaries, if required by Intcomex, and appointment of alternates effective
at Closing;

(xii) a letter addressed to the registered agent of BP Colombia Limited in the
British Virgin Islands confirming that BPLA has sold its shares of BP Colombia
Limited to Intcomex Colombia and instructing the registered agent to recognize
Intcomex Colombia as the registered agent’s client of record;

(xiii) a certified copy of BP Colombia Limited’s updated share register
evidencing the share transfer to Intcomex Colombia; and

(xiv) any other certificates and other instruments and documents reasonably
requested by Intcomex to be delivered by BPI or any of the BP Parties at or
prior to the Closing or otherwise required in connection herewith.

(b) Intcomex and/or the other applicable Intcomex Parties shall deliver to BPI
and the BP Selling Entities:

(i) to BPLA, stock certificates evidencing the Purchased Intcomex Stock
registered in BPLA’s name;

(ii) the Assignment and Assumption, duly executed by Intcomex (or a designated
Affiliate thereof);

(iii) the Fifth Amendment, duly executed by Intcomex, the Shalom Shareholders,
CVC and the representative of the Additional Shareholders;

(iv) the License Agreement, duly executed by Intcomex;

(v) consents or waivers of third Persons under those Contracts listed on
Schedule 2.4(b)(v) attached hereto;

(vi) a copy of the resolutions or consents of the board of directors of Intcomex
authorizing the transactions contemplated herein, certified by the Secretary of
Intcomex;

(vii) a certificate of Secretary of each of the Intcomex Parties as to the
incumbency and signatures of the officers of the Intcomex Parties executing this
Agreement; and

(viii) any other certificates and other instruments and documents reasonably
requested by BPI to be delivered by Intcomex or other Intcomex Parties at or
prior to the Closing or otherwise required in connection herewith.

 

18



--------------------------------------------------------------------------------

2.5 Global Contracts; Consent of Third Persons.

(a) Global Contracts. The Parties agree as follows with respect to each of the
Global Contracts:

(i) The Parties shall cooperate to provide to Intcomex or its designated
Affiliate the rights and benefits thereunder relating exclusively to the
Business in the Restricted Jurisdictions. To the extent that the Parties are
unable prior to the Closing Date either to (x) cause the applicable Global
Contract Third Party to such Global Contract to enter into a new Contract with
Intcomex or its designated Affiliate governing such rights and obligations with
respect thereto (a “New Contract”) or (y) otherwise cause a novation of such
rights, benefits, obligations and liabilities with respect thereto relating
exclusively to the Business in the Restricted Jurisdictions (a “Novation”), in
either case, effective as of the Closing Date, then from and after the Closing,
the Parties shall use commercially reasonable efforts for a reasonable period
not to exceed twelve (12) months commencing on the Closing Date (the “Transition
Period”) to (x) cause the applicable Global Contract Third Party to enter into a
New Contract, or (y) cause a Novation, and, until such time, shall provide to
Intcomex or its designated Affiliate, at the sole expense and liability of
Intcomex, the rights and benefits of such Global Contract during the Transition
Period to the extent related exclusively to the Business in the Restricted
Jurisdictions; provided, however, (1) that any arrangement made between or among
the Parties or Affiliates thereof pursuant to this Section 2.5(a)(i) in respect
of a Global Contract shall be on the same terms as those set forth in such
Global Contract exclusively in respect of the Business in the Restricted
Jurisdictions, and (2) each of the Parties shall pay its own fees and expenses
(including the fees of any attorneys, accountants, investment bankers or others
engaged by such party) in connection with the negotiation and execution of any
New Contract or Novation under this Section 2.5(a)(i) except that, in connection
therewith, no Party shall be obligated to pay any costs or other consideration
to the applicable Global Contract Third Party with respect to a New Contract or
Novation, as the case may be. Notwithstanding the foregoing, with respect to
those Global Contracts set forth on Schedule 2.5(a)(i) (the “Global Software
Contracts”), the Parties shall cooperate to enter into a mutually agreeable
arrangement with the Global Contract Third Party under each Global Software
Contract to provide to Intcomex or its designated Affiliate the rights and
benefits thereunder relating exclusively to the Business in the Restricted
Jurisdictions for a reasonable period not to exceed sixty (60) calendar days
commencing on the Closing Date. Intcomex shall perform, at its sole expense and
liability, on behalf of the BP Contract Parties and be liable for the
obligations and liabilities of the BP Contract Parties under the Global
Contracts to the extent related to the Business in the Restricted Jurisdictions,
it being acknowledged and agreed that Intcomex shall direct the applicable BP
Contract Party to place orders or otherwise act as its agent under the Global
Contracts to the extent related exclusively to the Business in the Restricted
Jurisdictions, and Intcomex shall pay all of the actual and direct costs and
other charges associated therewith on a pass-through basis prior to the due date
thereof so as to avoid any liability of any BP Contract Party in respect thereof
plus a service charge of $250 per transaction to be paid by Intcomex to the
applicable BP Contract Party.

 

19



--------------------------------------------------------------------------------

(ii) In the event that Intcomex or a designated Affiliate thereof enters into a
New Contract or Novation in respect of a Global Contract, Intcomex agrees that
the applicable BP Contract Parties shall be released and discharged from any and
all obligations and liabilities (including any guaranty or similar arrangement)
in respect of such New Contract or Novation.

(b) Non-Assignable Contracts. Notwithstanding anything in this Agreement to the
contrary, this Agreement will not constitute an agreement by the BP Asset
Selling Entity to assign any of the Company Agreements, or any claim or right or
any benefit arising thereunder or resulting therefrom (collectively, the
“Non-Assignable Contracts”) if an attempted assignment thereof, without the
consent of a third Person, would constitute a breach or other contravention
thereof or in any way adversely affect the rights of Intcomex thereunder.
Subject to the provisions of Section 2.5(c) below, in the event that an
attempted assignment of a Company Agreement would be ineffective or would
adversely affect the rights of the BP Asset Selling Entity thereunder so that
Intcomex or its designated Affiliate would not in fact receive all such rights,
the BP Asset Selling Entity shall use, and BPI shall cause the BP Asset Selling
Entity to use, its commercially reasonable efforts to provide Intcomex or its
designated Affiliate the benefits thereunder from and after the Closing Date.
The BP Asset Selling Entity shall, and BPI shall cause the BP Asset Selling
Entity to, pay promptly to Intcomex or its designated Affiliate when received
all monies received, if any, by the BP Asset Selling Entity after the Closing
Date with respect to the period after the Closing Date under such Company
Agreement or any claim or right or any benefit arising thereunder to the extent
that Intcomex or its designated Affiliate would be entitled thereto pursuant
hereto so long as Intcomex or its designated Affiliate is (x) not in breach of
any such Company Agreement and (y) satisfying the corresponding liabilities and
performing the corresponding obligations arising under such Company Agreement
(excluding such liabilities and obligations relating to the period prior to the
Closing Date). Subject to the provisions of Section 2.5(c) below, if and when
any such consents in respect of Non-Assignable Contracts shall be obtained, the
BP Asset Selling Entity shall, and BPI shall cause the BP Asset Selling Entity
to, promptly assign or otherwise transfer their respective rights thereunder to
Intcomex or its designated Affiliate without the payment of additional
consideration and Intcomex or its designated Affiliate shall, without the
payment of any additional consideration therefor, assume from and after the date
of such assignment or transfer the liabilities and obligations thereunder
arising exclusively from, and accruing exclusively with respect to, the period
after such assignment or transfer and assumption (other than obligations or
liabilities thereunder arising as a result of the breach thereof at or prior to
such assignment or transfer and assumption). At such time as any Non-Assignable
Contract is properly assigned or otherwise transferred to Intcomex or its
designated Affiliate, such Non-Assignable Contract shall cease to be a
Non-Assignable Contract and become a Purchased Asset.

(c) Consents Covenant. As to any consent listed on Schedule 3.4(ii) or Schedule
3.4(v) that is not a condition to Closing pursuant to in respect of a Company
Agreement ARTICLE VI or ARTICLE VII, BPI shall (and shall cause its respective
Affiliates to) have the continuing obligation for a reasonable period not to
exceed twelve (12) months commencing on the date hereof to use its commercially
reasonable efforts to obtain each such

 

20



--------------------------------------------------------------------------------

consent. In the event a third Person requires payment in connection with any
consent requested by BPI or an Affiliate thereof pursuant to this
Section 2.5(c), the payment obligations with respect thereto, if any, shall be
mutually agreed in good faith among the Parties.

2.6 Working Capital Adjustment.

(a) Estimated Closing Date Working Capital Adjustment. No later than two
(2) Business Days prior to the Closing Date, BPI shall deliver to Intcomex a
good faith estimate of the Working Capital of the Business as of the close of
business on the day immediately preceding the Closing Date (the “Estimated
Closing Date Working Capital”) based upon a statement of Working Capital,
prepared in accordance with GAAP applied in a manner consistent with past
practice and prepared in accordance with the methodology used to prepare the
example calculation of Working Capital set forth on Schedule 1.1(xv) hereto
(including the same line items). If the Estimated Closing Date Working Capital
exceeds the Target Closing Date Working Capital, then the Cash Consideration
payable to Intcomex at the Closing pursuant to Section 2.1(b)(iv) shall be
decreased, on a dollar-for-dollar basis, by an amount equal to the amount by
which the Estimated Closing Date Working Capital exceeds the Target Closing Date
Working Capital (the “Preliminary Working Capital Excess”). If the Estimated
Closing Date Working Capital is less than the Target Closing Date Working
Capital, then the Cash Consideration payable to Intcomex at the Closing pursuant
to Section 2.1(b)(iv) shall be increased, on a dollar-for-dollar basis, by an
amount equal to the amount by which the Target Closing Date Working Capital
exceeds the Estimated Closing Date Working Capital (the “Preliminary Working
Capital Shortfall,” and together with the Preliminary Working Capital Excess,
the “Estimated Working Capital Adjustment”).

(b) Final Closing Date Working Capital Adjustment.

(i) On or before the 60th calendar day after the Closing Date, Intcomex or its
designated agent shall prepare and deliver to BPI, in writing, Intcomex’s
calculation, prepared in accordance with GAAP applied in a manner consistent
with past practice and prepared in accordance with the methodology used to
prepare the example calculation of Working Capital set forth on Schedule 1.1(xv)
hereto (including the same line items), of the Working Capital as of the close
of business on the day immediately preceding the Closing Date (the “Closing Date
Working Capital”) and Intcomex’s proposed adjustment to the Cash Consideration
(as adjusted by any Estimated Working Capital Adjustment) (the “Closing Date
Working Capital Adjustment”), if any, based upon a statement of the Closing Date
Working Capital (the “Closing Date Working Capital Statement”), prepared in
accordance with GAAP applied in a manner consistent with past practice and
prepared in accordance with the methodology used to prepare the example
calculation of Working Capital set forth on Schedule 1.1(xv) hereto (including
the same line items). Intcomex’s calculation of Closing Date Working Capital and
the Closing Date Working Capital Adjustment shall contain an explanation in
reasonable detail of the causes for the proposed adjustment, if any, and shall
have attached thereto reasonable support documentation. From and after BPI’s
receipt of the Closing Date Working Capital Statement until the Final
Determination Date (as defined below), Intcomex shall reasonably cooperate and

 

21



--------------------------------------------------------------------------------

provide BPI and its advisors with timely access, during regular business hours,
to the employees and records of Intcomex and the work papers, trial balances and
similar materials used in connection with the preparation of the Closing Date
Working Capital Statement.

(ii) Following receipt of the Closing Date Working Capital Statement and the
proposed Closing Date Working Capital Adjustment from Intcomex, BPI will be
afforded a period of twenty (20) calendar days (the “Review Period”) to review
the Closing Date Working Capital Statement and Intcomex’s proposed Closing Date
Working Capital Adjustment. At or before the end of the Review Period, BPI will
either (A) accept the Closing Date Working Capital and Intcomex’s proposed
Closing Date Working Capital Adjustment in its entirety, in which case such
Closing Date Working Capital will constitute the Final Closing Date Working
Capital (as defined below) for purposes of determining amounts to be paid from
Intcomex to BPI or from BPI to Intcomex pursuant to Section 2.6(e) below, as the
case may be, or (B) deliver to Intcomex a written notice (the “BPI Objection
Notice”) containing BPI’s calculation of Closing Date Working Capital and the
Closing Date Working Capital Adjustment (if any), together with a reasonably
detailed written explanation of those items in the Closing Date Working Capital
Statement which BPI disputes (the “Disputed Items”), in which case the Disputed
Items shall be deemed to be in dispute and all other items in the Closing Date
Working Capital Statement shall be deemed to have been agreed. The failure by
BPI to deliver a BPI Objection Notice within the Review Period shall constitute
BPI’s acceptance of the Closing Date Working Capital and the proposed Closing
Date Working Capital Adjustment as proposed by Intcomex in the Closing Date
Working Capital Statement and such shall be conclusive and binding upon the
Parties and the Closing Date Working Capital as set forth in the Closing Date
Working Capital Statement will constitute the Final Closing Date Working Capital
for purposes of determining amounts to be paid from Intcomex to BPI or from BPI
to Intcomex pursuant to Section 2.6(e) below, as the case may be. If BPI
delivers a BPI Objection Notice in a timely manner, then, within a further
period of fifteen (15) calendar days from the delivery of the BPI Objection
Notice, each Party and, if desired by such Party, such Party’s accountants and
other advisors will attempt to resolve in good faith any Disputed Items and
reach a written agreement (the “Working Capital Settlement Agreement”) with
respect thereto. If the parties enter into a Working Capital Settlement
Agreement, the Closing Date Working Capital shall be deemed to be as agreed
therein for purposes of determining amounts to be paid from Intcomex to BPI or
from BPI to Intcomex pursuant to Section 2.6(e) below, as the case may be.

(c) Accountant Determination. Failing resolution by the Parties as contemplated
by Section 2.6(b) above, the Disputed Items will be referred by BPI or Intcomex,
or both, for final binding resolution to an independent registered public
accounting firm as shall be mutually agreed upon by BPI and Intcomex (the
“Accountants”). If the Disputed Items are submitted to the Accountants for
resolution, each Party will furnish to the Accountants such work papers and
other documents and information relating to the disputed issues as the
Accountants may request and are available to that Party (or its independent
public accountants),

 

22



--------------------------------------------------------------------------------

and will be afforded the opportunity to present to the Accountants any material
relating to the determination and to discuss the determination with the
Accountants. The determination by the Accountants (the “Accountants’
Determination”) shall be (i) deemed to be the Final Closing Date Working Capital
for purposes of determining amounts to be paid from Intcomex to BPI or from BPI
to Intcomex pursuant to Section 2.6(e) below, as the case may be; (ii) furnished
to BPI and Intcomex as soon as practicable after the Disputed Items have been
referred to the Accountants (provided that the parties shall direct the
Accountants to deliver the Accountants’ Determination not later than the 30th
calendar day following the Accountants’ acceptance of its engagement to make the
Accountants’ Determination), (iii) made in accordance with GAAP applied in a
manner consistent with past practice, and (iv) nonappealable and incontestable
by BPI, Intcomex and each of their respective Affiliates and successors and not
subject to collateral attack for any reason, other than a mathematical error of
the Accountants which may be cured only by the Accountants within seven calendar
days following their delivery of the Accountants’ Determination. The
determination of the Disputed Items with respect to the Closing Date Working
Capital by the Accountants shall be based on whether such Disputed Items have
been calculated in accordance with GAAP applied in a manner consistent with past
practice and prepared in accordance with the methodology used to prepare the
example calculation of Working Capital set forth on Schedule 1.1(xv) hereto
(including the same line items), and the Accountants are not to make any other
determination (other than with respect to mathematical errors in the Closing
Date Working Capital Statement). The Accountants shall not assign a value to any
item greater than the greatest value for such item claimed by BPI or Intcomex or
less than the smallest value for such item claimed by BPI or Intcomex and shall
be limited to the selection of either BPI’s or Intcomex’s position on a Disputed
Item (or a position in between the positions of BPI and Intcomex). The
Accountants shall not impose an alternative resolution outside the bounds set in
the preceding sentence.

(d) Fees and Expenses of the Accountants. The fees and expenses of the
Accountants in connection with resolving any Disputed Item (including
attorneys’, accountants’, investigators’ and other professional fees) shall be
paid pro rata by each Party in relation to the proportional difference between
the Accountants’ final determination of the Disputed Items in connection with
the Closing Date Working Capital and the Final Closing Date Working Capital as
specified by the Accountants’ Determination. Such fees and expenses shall be
paid by BPI and Intcomex to the Accountants within 10 calendar days of the Final
Determination Date, by wire transfer of immediately available funds to the
account designated in writing by the Accountants. For purposes hereof, the
“Final Determination Date” shall mean the earliest to occur of (A) the date on
which BPI accepts Intcomex’s determination of the Closing Date Working Capital
and Intcomex’s proposed Closing Date Working Capital Adjustment in its entirety,
(B) the 21st calendar day following the receipt by BPI of the Closing Date
Working Capital Statement if BPI shall have failed to deliver the BPI Objection
Notice to Intcomex within the Review Period, (C) the date on which BPI and
Intcomex execute a Working Capital Settlement Agreement, or (D) the 8th calendar
day (or if such day falls on a Saturday, Sunday or any day which is a legal
holiday under the laws of the State of New York, the next Business Day) after
the date on which BPI and Intcomex both shall have received the Accountants’
Determination in writing other than in the event of an assertion by either Party
that the Accountants have made a mathematical error, in which case such period
shall be extended for such time as is required to rectify such mathematical
error and the Parties shall use their commercially reasonable efforts to cause
the Accountants to rectify such mathematical error as soon as practicable.

 

23



--------------------------------------------------------------------------------

(e) Adjustment with Respect to Final Closing Date Working Capital. For purposes
of this Agreement, the “Final Closing Date Working Capital” shall mean the
Closing Date Working Capital as determined by (i) Section 2.6(b)(ii)(A),
(ii) the Closing Date Working Capital Statement in the event that BPI fails to
deliver a BPI Objection Notice within the Review Period, (iii) a Working Capital
Settlement Agreement, or (iv) the Accountants’ Determination. If the Final
Closing Date Working Capital has been determined to be less than the Estimated
Closing Date Working Capital (the amount of such deficit, being referred to
herein as the “Shortfall Amount”), then within ten (10) calendar days after the
Final Determination Date, BPLA shall pay to Intcomex an amount equal to the
Shortfall Amount. If the Final Closing Date Working Capital has been determined
to be more than the Estimated Closing Date Working Capital (the amount of such
excess, being referred to herein as the “Overpayment Amount”), then within ten
(10) calendar days after the Final Determination Date, Intcomex shall pay to
BPLA an amount equal to the Overpayment Amount. Such payments shall be made by
wire transfer of immediately available funds to an account designated in writing
by the applicable receiving Party.

2.7 Allocation of Consideration. The allocation of the purchase price among the
Purchased Assets, the Purchased Equity Interests, the Purchased Intcomex Stock
and the non-competition provisions in Section 9.5 shall be as set forth on
Schedule 2.7. The Parties covenant and agree that such allocation of the
purchase price shall be conclusive and final for all purposes of this Agreement,
except as otherwise required by applicable law. BPI, the BP Selling Entities and
Intcomex will report the federal, state and local income and other Tax
consequences of the transactions contemplated by this Agreement in a manner
consistent with such allocation and cooperate in the preparation and filing of
IRS Form 8594 under Section 1060 of the Code (or any successor form or successor
provision of any future Tax law, or any comparable provisions of state, or local
Tax law), with their respective federal, state and local income Tax returns for
the taxable year that includes the Closing Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF BPI AND THE BP SELLING ENTITIES

BPI and each of the BP Selling Entities, jointly and severally, hereby represent
and warrant to Intcomex as follows:

3.1 Organization and Good Standing.

(a) Each of BPI, the BP Selling Entities and the Purchased Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has the organizational power and authority to
own, lease and operate the properties used in its business and to carry on its
business as now being conducted. Each of BPI, the BP Asset Selling Entity and
the Purchased Subsidiaries has previously delivered to Intcomex complete and
correct copies of its certificate of incorporation and bylaws or articles of
organization and operating agreement (or equivalent organizational documents
with different names), as the case may be, as presently in effect.

 

24



--------------------------------------------------------------------------------

(b) All of the issued and outstanding Purchased Equity Interests are owned
beneficially and of record by the BP Selling Entities, free and clear of any
Liens (except for Permitted Liens) and the BP Selling Entities will transfer and
deliver to Intcomex (or a designated Affiliate thereof) at the Closing valid
title to the Purchased Equity Interests free and clear of all Liens, except for
Permitted Liens. Schedule 3.1(b) annexed hereto sets forth the authorized and
outstanding Purchased Equity Interests and the holder of the Purchased Equity
Interests together with the number or percentage of such Purchased Equity
Interests held by such Persons. All of the issued and outstanding Purchased
Equity Interests have been duly authorized, validly issued, fully paid, and
nonassessable. There are no outstanding (i) securities of the Purchased
Subsidiaries convertible into or exchangeable for shares of capital stock or
voting securities of the Purchased Subsidiaries or (ii) options or other rights
to acquire from any of the Purchased Subsidiaries, or other obligation of the
Purchased Subsidiaries to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of the Purchased Subsidiaries. None of the Purchased Equity Interests
have been issued in violation of, and none are subject to, any purchase option,
call, right of first refusal, preemptive, subscription, or other similar right.
The BP Selling Entities are not a party to any arrangement granting to any
Person any stock appreciation, phantom stock or other similar right with respect
to the Purchased Equity Interests.

(c) Neither of the Purchased Subsidiaries has any Subsidiaries and does not own
or have any right to acquire any equity interest in any other Person. BPLA is
and will be on the Closing Date the sole record and beneficial owner and holder
of all equity interests in BP Colombia Limited. BP Colombia Limited is and will
be on the Closing Date the sole record and beneficial owner of BP Colombia. BPLA
and BPIL are and will be on the Closing Date the sole record and beneficial
owners and holders of all equity interests in BP Guatemala.

3.2 Capitalization. On the date hereof, the authorized capital of BP Colombia
Limited consists of 50,000 authorized shares of common stock, par value $1.00
per share, of which 100 shares are issued and outstanding and 49,900 of which
remain unissued. On the date hereof, the authorized capital of BP Guatemala
consists of 50 authorized shares of common stock, par value 100 GTQ (Quetzales)
per share, of which 50 shares are issued and outstanding and none of which
remain unissued. Schedule 3.2 attached hereto accurately discloses the
outstanding capital stock of BP Colombia Limited and BP Guatemala and all
outstanding options, warrants, convertible notes, or any other rights or
instruments which would entitle the holder thereof to acquire shares of BP
Colombia Limited or BP Guatemala or other equity interests in BP Colombia
Limited or BP Guatemala upon conversion or exercise. Other than as disclosed in
Schedule 3.2, there are no outstanding rights, agreements, arrangements or
understandings to which any BP Party is a party (written or oral) which would
obligate either Purchased Subsidiary to issue any equity interest, option,
warrant, convertible note, or other types of securities or to register any
shares in a registration statement filed with the SEC.

 

25



--------------------------------------------------------------------------------

3.3 Business Assets; Title.

(a) Schedule 3.3(a) lists all items of (i) Business Inventory, and (ii) other
tangible personal property of every kind or description owned by the BP Asset
Selling Entity or the Purchased Subsidiaries that are a part of the Business
Assets and have a current net book value in excess of $5,000 per item. All of
the Business Assets of any kind or description that are tangible assets are in
good operating condition and repair, ordinary wear and tear excepted, and
suitable in all material respects for their current use. The tangible assets
subject to any Company Agreement are in good operating condition and repair,
ordinary wear and tear excepted.

(b) BP Colombia Limited’s sole asset is BP Colombia. Except for the applicable
Excluded Assets, the Business Assets constitute all the assets, properties and
rights owned, used, or held for use in connection with, or that are otherwise
required for the conduct of, the Business as currently conducted on the date of
this Agreement. Other than the applicable Excluded Assets and the Business
Assets, there are no assets owned, used or held for use by any of BPI, the BP
Selling Entities or the Purchased Subsidiaries in connection with, or otherwise
required, in connection with the Business as currently conducted. The BP Asset
Selling Entity and the Purchased Subsidiaries, as the case may be, have good and
marketable title to, or hold by valid and existing leases or licenses for, all
of the Business Assets free and clear of all Liens, except for Permitted Liens.
None of BPI, the BP Asset Selling Entity or the Purchased Subsidiaries, as the
case may be, has signed any financing statement under the UCC (or similar
foreign regulations) or any security agreement authorizing any secured party
thereunder to file any such financing statement with respect to any of the
Business Assets. At the Closing, the BP Asset Selling Entity is conveying to
Intcomex good and marketable title to all of the Purchased Assets owned by it
(other than the Excluded Assets, including the Non-Assignable Contracts and
Global Contracts), free and clear of all Liens other than Permitted Liens.

3.4 Authority, Approvals and Consents. Each of BPI and the BP Selling Entities
has the organizational power and authority to enter into this Agreement and the
other Transaction Documents to which it is a party and to perform its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement, the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by the Board of Directors or similar governing body of BPI and the BP
Selling Entities and no other organizational proceedings on the part of BPI or
the BP Selling Entities are necessary to authorize and approve this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby. This Agreement has been duly executed and delivered by, and constitutes
a valid and binding obligation of, each of BPI and the BP Selling Entities
enforceable against each of them in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by the principles governing the availability of equitable remedies). The
execution, delivery and performance of this Agreement by BPI and the BP Selling
Entities and the other Transaction Documents to which any of them is a party and
the consummation of the transactions contemplated hereby and thereby do not and
will not:

(i) contravene any provisions of the certificate of incorporation and bylaws of
BPI or the BP Selling Entities (or equivalent documents with different names);

 

26



--------------------------------------------------------------------------------

(ii) except as set forth in Schedule 3.4(ii), (after notice or lapse of time or
both) conflict with, result in a breach of any provision of, constitute a
default under, result in the modification or cancellation of, or give rise to
any right of termination or acceleration in respect of, any Contract set forth
on Schedule 3.13(a) or, require any consent or waiver of any third Person to a
Contract set forth on Schedule 3.13(a);

(iii) result in the creation of any Lien (other than Permitted Liens) upon, or
any Person obtaining any right to acquire, the Business Assets or the Purchased
Equity Interests;

(iv) violate or conflict with any Legal Requirements applicable to BPI, any of
the BP Selling Entities, any of the Business Assets or any of the Purchased
Equity Interests; or

(v) except as set forth in Schedule 3.4(v), require any authorization, consent,
order, permit or approval of, or notice to, or filing, registration or
qualification with, any Governmental Body or any third Person under any Contract
set forth on Schedule 3.13(a).

Except as set forth in Schedule 3.4(v), no authorization, consent, order, permit
or approval of, or notice to, or filing, registration or qualification with, any
Governmental Body or any third Person consents is necessary to be obtained or
made by BPI or any of the BP Selling Entities to enable Intcomex, Intcomex
Colombia, Intcomex Guatemala or other designated Intcomex Affiliates to continue
to conduct the Business and use the Business Assets after the Closing in a
manner which is in all material respects consistent with that in which the
Business is presently conducted and the Business Assets are presently used by
the BP Asset Selling Entity and the Purchased Subsidiaries, as applicable.

3.5 Financial Statements.

(a) Attached hereto as Schedule 3.5 are true and complete copies of:

(i) the consolidated balance sheet as of December 31 for each of the years 2008
through 2009, and the related consolidated statements of income, cash flow and
stockholders’ equity for the fiscal years ended on such dates, in each case, for
the BP Asset Selling Entity and the Purchased Subsidiaries, and

(ii) the consolidated balance sheet as of December 31, 2010 and the consolidated
reported statements of income for the twelve-month period ended on such date, in
each case, for the BP Asset Selling Entity and the Purchased Subsidiaries (the
“Most Recent BP Financial Statements”); (all the foregoing financial statements,
including the notes thereto, are referred to herein collectively as the “BP
Financial Statements”).

 

27



--------------------------------------------------------------------------------

(b) The BP Financial Statements are in accordance with the regularly maintained
books and records of the BP Asset Selling Entity and the Purchased Subsidiaries
and present fairly in all material respects the financial position, results of
operations, stockholders’ equity and changes in financial position of the BP
Asset Selling Entity and the Purchased Subsidiaries, as the case may be, as of
the dates and for the periods indicated, in each case, in accordance with GAAP
applied in a manner consistent with past practice and on a consistent basis
throughout the periods covered thereby; provided, however, that the Most Recent
BP Financial Statements lack footnotes, normal year-end reclassifications,
adjustments and other presentation items, which, in the aggregate, are not
material in amount. The BP Financial Statements do not reflect any write-up or
revaluation increasing the book value of any assets. The books and accounts of
the BP Asset Selling Entity and the Purchased Subsidiaries are complete and
correct in all material respects and fully and fairly reflect all of the
transactions of the BP Asset Selling Entity and the Purchased Subsidiaries.

(c) Each of the BP Asset Selling Entity and the Purchased Subsidiaries maintains
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

3.6 Absence of Undisclosed Liabilities. Except as set forth on Schedule 3.6,
none of the BP Asset Selling Entity or the Purchased Subsidiaries has any
liability of any nature whatsoever (whether known or unknown, due or to become
due, accrued, absolute, contingent or otherwise) including, any unfunded
obligation under employee benefit plans or arrangements or liabilities for
Taxes, except for (i) liabilities reflected or reserved against in the balance
sheet as of December 31, 2010 (the “BP Balance Sheet Date”) included in the Most
Recent BP Financial Statements (the “BP Balance Sheet”) and (ii) liabilities
incurred in the ordinary course of business and consistent with past practice
after the BP Balance Sheet Date which, individually and in the aggregate, do not
have a Material Adverse Effect with respect to the Business or the Business
Assets.

3.7 Absence of Material Adverse Effect; Conduct of Business. Except as set forth
on Schedule 3.7, since the BP Balance Sheet Date, there has been no Material
Adverse Effect with respect to the Business. Without limiting the foregoing,
except as set forth on Schedule 3.7 hereto, since the BP Balance Sheet Date,
there has not been, occurred or arisen:

(i) any damage, destruction or loss to the Business Assets (whether or not
covered by insurance) that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect with respect to the Business;

 

28



--------------------------------------------------------------------------------

(ii) any material change in any (i) accounting principle or method used for
financial reporting purposes by any of the BP Asset Selling Entity or the
Purchased Subsidiaries except as expressly disclosed in the BP Financial
Statements or (ii) election for federal income tax purposes used by any of the
BP Asset Selling Entity or the Purchased Subsidiaries;

(iii) any commitment, transaction or other action by the BP Asset Selling Entity
or any of the Purchased Subsidiaries in connection with the Business or the
Business Assets other than in the ordinary course of business and consistent
with past practice;

(iv) any amendment or other change to the certificate of incorporation and
bylaws or articles of organization and operating agreement (or equivalent
organizational documents with different names) of any of the BP Selling Entities
or the Purchased Subsidiaries, as the case may be;

(v) any sale or other disposition of any right, title or interest in or to any
Business Assets (other than sales of Business Inventory in the ordinary course
of business consistent with past practice) having an aggregate value in excess
of $25,000;

(vi) (x) any approval or action to put into effect any material increase in any
compensation or benefits payable to any class or group of employees of the
Business, any material increase in the compensation payable or to become payable
to any of the directors, officers or employees of the BP Asset Selling Entity or
any of the Purchased Subsidiaries whose total compensation after such increase
would exceed $50,000 per annum (collectively, “Executive Employees”) or any
bonus (other than discretionary bonuses paid in the ordinary course of business
consistent with past practice), service award, percentage compensation or other
benefit paid, granted or accrued to or for the benefit of any Executive
Employee, or (y) the adoption or amendment in any material respect of any
severance agreement to which any Executive Employee is a party;

(vii) any creation, incurrence or assumption of any indebtedness for money
borrowed in excess of $10,000 by any of the BP Asset Selling Entity or the
Purchased Subsidiaries;

(viii) any capital expenditures made by any of the BP Asset Selling Entity or
the Purchased Subsidiaries in excess of $50,000; or

(ix) any authorization, approval, agreement or commitment to do any of the
foregoing.

3.8 Taxes.

(a) Except as set forth on Schedule 3.8(a), the Purchased Subsidiaries (which,
for purposes of this Section 3.8, shall include any predecessor of the Purchased
Subsidiaries) have filed or caused to be filed on a timely basis all Tax Returns
that are or were required to be

 

29



--------------------------------------------------------------------------------

filed by or with respect to them, pursuant to applicable Legal Requirements
(taking into account all applicable extensions). BPI has delivered to Intcomex
copies of all such Tax Returns filed by the Purchased Subsidiaries since
January 1, 2008. Each of the Purchased Subsidiaries has paid all Taxes that have
or may have become due pursuant to those Tax Returns or otherwise, or pursuant
to any assessment received by any of the Purchased Subsidiaries, except such
Taxes, if any, as are listed on Schedule 3.8(a).

(b) Except as described in Schedule 3.8(b): (i) no Tax Returns of any of the
Purchased Subsidiaries have been audited by the IRS or any applicable state or
foreign tax authorities; (ii) there are no pending, proposed, or to the
Knowledge of the BP Parties, threatened, audits, Claims, assessments or
deficiencies, asserted with respect to Taxes of the Purchased Subsidiaries; and
(iii) none of the Purchased Subsidiaries has given or been requested to give
waivers or extensions (or is or would be subject to a waiver or extension given
by any other Person) of any statute of limitations relating to the payment of
Taxes for which any of the Purchased Subsidiaries may be liable.

(c) The charges, accruals, and reserves with respect to Taxes on the books of
the Purchased Subsidiaries are adequate (determined in accordance with GAAP) and
are at least equal to their respective liabilities for Taxes. There exists no
proposed tax assessment against the Purchased Subsidiaries except as disclosed
in the Most Recent BP Financial Statements, and all Taxes that any of the
Purchased Subsidiaries is or was required by Legal Requirements to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper Governmental Body or other Person.

(d) All Tax Returns filed by the Purchased Subsidiaries are true, correct, and
complete. None of the Purchased Subsidiaries has any liability under any tax
sharing agreement or tax indemnity agreement nor are any of them otherwise
liable for taxes of any other Person pursuant to a tax indemnity agreement or
otherwise.

(e) Except as described in Schedule 3.8(e), none of the Purchased Subsidiaries
is or has been engaged in a trade or business in the United States and neither
is or has been subject to U.S. federal income taxation.

(f) Except as described in Schedule 3.8(f), all deficiencies asserted or
assessments made as a result of any examination of Tax Returns of the Purchased
Subsidiaries have been paid in full.

3.9 Legal Matters.

(a) Except as set forth in Schedule 3.9, (i) there is no claim, action, suit,
litigation, investigation, inquiry, review or proceeding (collectively,
“Claims”) pending or, to the Knowledge of any of the BP Parties, threatened,
against or affecting any employee of the Business, any employee benefit plan or
any of their respective properties or rights before or by any court, arbitrator,
panel, agency or other governmental, administrative, self-regulatory
organization or judicial entity with respect to the Business or the Business
Assets, and (ii) none of the BP Selling Entities or the Purchased Subsidiaries
is subject to any judgment, decree, writ, injunction, ruling or order
(collectively, “Judgments”) of any Governmental Body. Schedule 3.9

 

30



--------------------------------------------------------------------------------

identifies each Claim and Judgment disclosed thereon, whether or not it is fully
covered by an insurance policy and whether or not it could reasonably be
expected to have a Material Adverse Effect with respect to the Business or the
Business Assets.

(b) The Business is being conducted in compliance in all material respects with
all Legal Requirements applicable to its employees, the Business and the
Business Assets. The BP Asset Selling Entity and the Purchased Subsidiaries
hold, and are in compliance in all material respects with, all franchises,
licenses, permits, registrations, certificates, consents, approvals or
authorizations (collectively, “Permits”) required by all applicable Legal
Requirements for the conduct of the Business and the operation of the Business
Assets as currently conducted.

(c) The BP Asset Selling Entity and the Purchased Subsidiaries collectively own
or hold all Permits material to the conduct of the Business and the Business
Assets. No event has occurred and is continuing which permits, or after notice
or lapse of time or both would permit, any modification or termination of any
Permits which could reasonably be expected to have a Material Adverse Effect
with respect to the Business or the Business Assets.

(d) No BP Party (i) has received any written or oral notice asserting any
material noncompliance with any Legal Requirement or Permit pertaining to the
Business, the Business Assets, the Purchased Equity Interests or the Assumed
Liabilities, (ii) is subject to any Legal Requirement which if enforced against
or complied with by BPI or the BP Selling Entities could reasonably be expected
to have a Material Adverse Effect with respect to the Business or the Business
Assets, and (iii) has any Knowledge of (A) any Legal Requirement proposed which,
if effective, could reasonably be expected to have a Material Adverse Effect
with respect to the Business, and (B) any Governmental Body that has indicated
any intention to initiate any investigation, inquiry or review involving any of
the BP Selling Entities or the Purchased Subsidiaries, their employees, any
employee benefit plan, the Business or any of the Business Assets.
Notwithstanding the foregoing, no representation or warranty is made under this
Section 3.9 in respect of any environmental matters which are addressed in
Section 3.10(d) (as to which no representation or warranty is made except as set
forth in Section 3.10(d)).

3.10 Property.

(a) None of the BP Asset Selling Entity or the Purchased Subsidiaries owns any
real property or holds any option to acquire any real property.

(b) Schedule 3.10(b) lists all Real Property Leases used in connection with the
Business, true and complete copies of which have been provided to Intcomex prior
to the date of this Agreement. Neither Purchased Subsidiary has entered into any
subleases of any of the Real Property Leases. The Purchased Subsidiaries have
the right to quiet enjoyment for the full term of said Real Property Leases. The
Real Property Leases are in full force and effect in all material respects,
subject only to Liens that do not interfere with the present uses of the
properties in respect thereof, and neither Purchased Subsidiary and, to the
Knowledge of any of the BP Parties, no other party to the Real Property Leases
is in breach thereunder.

 

31



--------------------------------------------------------------------------------

(c) Except as disclosed on Schedule 3.10(c), none of the BP Asset Selling Entity
or the Purchased Subsidiaries is a party to or bound by any lease or similar
agreement under which the BP Asset Selling Entity or a Purchased Subsidiary is
lessee of, or holds or operates, any real property owned by any third Person and
used in or relating to the Business and which could reasonably be expected to
have a Material Adverse Effect with respect to the Business or the Business
Assets.

(d) The Purchased Assets owned or leased by the BP Asset Selling Entity and the
assets owned or leased by the Purchased Subsidiaries conform in all material
respects with all applicable Legal Requirements. The present use of the Business
Assets conforms in all material respects with all applicable Legal Requirements
and all certificates and permits necessary for the lawful use thereof have been
issued and are presently in full force and effect. All notices of violations of
Legal Requirements issued by any state, county, municipal or local department
having jurisdiction against or affecting any of the Business Assets have been
complied with in all material respects. None of the BP Asset Selling Entity or
the Purchased Subsidiaries generates or otherwise owns or possesses, stores,
treats, disposes of or transports any “hazardous substances” (as defined in the
Comprehensive Environmental Responses, Compensation and Liability Act of 1980)
or the regulations promulgated thereunder or any other hazardous substance (as
defined in any similar state or local law or the regulations promulgated
thereunder) or has at any time generated or otherwise owned or possessed,
stored, treated, disposed of or transported any such hazardous substance which
could reasonably be expected to have a Material Adverse Effect with respect to
the Business or the Business Assets.

3.11 Accounts Receivable. All accounts receivable which are included in the
Business Assets reflected on the BP Balance Sheet or arising since the BP
Balance Sheet Date represent bona fide amounts owed for products previously
delivered or services previously rendered, and none of such accounts receivable
represent a billing for products or services not yet delivered or rendered. All
of the accounts receivable which are included in the Business Assets are valid
receivables and are current and, to the BP Parties’ Knowledge, are collectible
(consistent with past collections experience of the BP Asset Selling Entity or
the Purchased Subsidiaries, as applicable), without resort to litigation or
extraordinary collection activity, within ninety (90) calendar days of the
Closing Date. To the BP Parties’ Knowledge, none of the BP Asset Selling Entity
or the Purchased Subsidiaries has received any written notice from an account
debtor stating that any account receivable in excess of $50,000 is subject to
any defense, setoff or counterclaim by such account debtor other than returns in
the ordinary course of their business and subject to the recorded allowance for
collection losses shown on the BP Balance Sheet Date. Except to the extent
reserved against or reflected on the BP Financial Statements, to the Knowledge
of the BP Parties, there is no reason why the accounts receivable of the BP
Asset Selling Entity and the Purchased Subsidiaries would not be collectible in
the ordinary course of business consistent with past practice. The allowance for
collection losses shown on the BP Balance Sheet has been determined in
accordance with GAAP consistent with past practice. Set forth on Schedule 3.11
hereto is a list of all accounts receivable of the BP Asset Selling Entity and
the Purchased Subsidiaries with respect to the Business as of December 31, 2010
including the aging thereof.

 

32



--------------------------------------------------------------------------------

3.12 Insurance. Schedule 3.12 lists all insurance policies owned or held by BPI,
the BP Asset Selling Entity or the Purchased Subsidiaries that cover the
Business or any Business Assets. All such policies are in full force and effect,
all premiums with respect thereto have been paid to the extent due, and no
written notice of cancellation, termination or non-renewal has been received by
any of the BP Parties with respect to any such policy. True and complete copies
of all such policies have been previously furnished to Intcomex.

3.13 Contracts.

(a) Set forth on Schedule 3.13(a) hereto is a complete and accurate list of
(i) each Contract which is material to the Business, the Business Assets and the
Assumed Liabilities and (ii) without regard to materiality, each of the
following Contracts:

(i) any mortgage, indenture, note, installment obligation or other instrument,
agreement or arrangement for or relating to any borrowing of money by any of the
BP Selling Entities or the Purchased Subsidiaries or otherwise in connection
with the Business;

(ii) any guaranty, direct or indirect, by any BP Selling Entity or Purchased
Subsidiary of any obligation for borrowings or otherwise in connection with the
Business, excluding endorsements made for collection in the ordinary course of
business;

(iii) any Company Agreement or Global Contract (relating exclusively to the
Business in the Restricted Jurisdictions) providing for the grant of any
preferential rights to purchase or lease any assets, made other than in the
ordinary course of business;

(iv) any obligation to register any shares of capital stock or other securities
with the SEC;

(v) any obligation to make payments, contingent or otherwise, arising out of the
prior acquisition of the business, assets or stock of other companies;

(vi) any lease or similar arrangement for the use by the BP Asset Selling Entity
or any Purchased Subsidiary of personal property in connection with the Business
involving payments of in excess of $30,000 per annum;

(vii) a Company Agreement to which any Insider is a party;

(viii) a Company Agreement or Global Contract (relating exclusively to the
Business in the Restricted Jurisdictions) with a stated contractual term in
excess of one year or providing for aggregate payments in excess of $30,000 per
annum;

(ix) a Company Agreement containing noncompetition or other limitations
restricting the conduct of the business of any of the BP Asset Selling Entity or
any Purchased Subsidiary; and

(x) any partnership, joint venture or similar agreement.

 

33



--------------------------------------------------------------------------------

(b) Copies of all written, and a description of all oral, Company Agreements and
Global Contracts, together with all modifications, amendments and supplements
thereto, have been provided to Intcomex prior to the date of this Agreement.
There are no oral Contracts that are Company Agreements or Global Contracts
other than the oral Contracts described on Schedule 3.13(b).

(c) With such exceptions as are set forth on Schedule 3.13(c) and except as may
result from Intcomex or an Affiliate thereof becoming a party to a Company
Agreement or a New Contract in connection herewith:

(i) all of the Company Agreements and Global Contracts (relating exclusively to
the Business in the Restricted Jurisdictions) are in full force and effect and
are valid and binding on and enforceable against the applicable BP Party in
accordance with their respective terms and, to the Knowledge of any of the BP
Parties, on and against the other parties thereto, each subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights generally;

(ii) none of the BP Asset Selling Entity or any Purchased Subsidiary is, nor to
the Knowledge of any of the BP Parties, is any other party to any Company
Agreement or Global Contracts (relating exclusively to the Business in the
Restricted Jurisdictions), in breach of, or default under, any such Company
Agreement or Global Contracts (relating exclusively to the Business in the
Restricted Jurisdictions);

(iii) none of the BP Asset Selling Entity or any Purchased Subsidiary has waived
any material right under any Company Agreement or Global Contracts (relating
exclusively to the Business in the Restricted Jurisdictions);

(iv) no event has occurred that, with the giving of notice or the lapse of time
or both, would constitute a material breach of, or default under, any Company
Agreement or Global Contracts (relating exclusively to the Business in the
Restricted Jurisdictions);

(v) there are no unresolved disputes under any of the Company Agreements or
Global Contracts (relating exclusively to the Business in the Restricted
Jurisdictions); and

(vi) none of the BP Asset Selling Entity or any Purchased Subsidiary has given
to or received from any other Person, at any time since December 31, 2006, any
notice or other written communication regarding any actual, alleged, possible or
potential violation or breach or default under any Company Agreement or Global
Contracts (relating exclusively to the Business in the Restricted
Jurisdictions).

(d) Schedule 3.13(d) sets forth each Contract listed on Schedule 3.13(a) which
(x) contains a contractually stated expiration date which is within six months
from the date hereof and (y) does not contain an automatic term renewal
provision.

 

34



--------------------------------------------------------------------------------

3.14 Customers and Suppliers.

(a) Schedule 3.14(a) contains a list of (i) all customers of the Business which
have Contracts (including oral contracts and purchase orders) with any of the BP
Asset Selling Entity or any of the Purchased Subsidiaries involving purchases in
an amount in excess of $10,000 per annum, and (ii) all suppliers of the Business
which have Contracts (including oral contracts and purchase orders) with the BP
Asset Selling Entity or any of the Purchased Subsidiaries involving purchases in
an amount in excess of $5,000 per annum.

(b) None of the BP Asset Selling Entity or the Purchased Subsidiaries has
received any written notice or has any reason to believe that any customer of
the Business (i) has ceased, or will cease, to use its services or products,
(ii) has substantially reduced or will substantially reduce, the use of services
or products of the Business or (iii) has sought, or is seeking, to reduce the
price it will pay for services or products of the Business, including in each
case after the consummation of the transactions contemplated hereby. No customer
of the Business listed on Schedule 3.14(a) has threatened in writing, nor, to
the Knowledge of any of the BP Parties has otherwise threatened, to take any
action described in the preceding sentence as a result of the consummation of
the transactions contemplated by this Agreement.

(c) None of BPI, the BP Selling Entities or the Purchased Subsidiaries has
received any notice or has any reason to believe that there has been any
material adverse change in the price of raw materials, supplies, merchandise or
other goods or services, or that any supplier will not sell raw materials,
supplies, merchandise and other goods to Intcomex at any time after the Closing
Date on terms and conditions similar to those used in its current sales to the
BP Asset Selling Entity or any of the Purchased Subsidiaries, subject to general
and customary price increases, unless comparable raw materials, supplies,
merchandise or other goods are readily available from other sources on
comparable terms and conditions. No supplier of the Business listed on Schedule
3.14(a) has threatened in writing, nor, to the Knowledge of any of the BP
Parties has otherwise threatened, to take any action described in the preceding
sentence as a result of the consummation of the transactions contemplated by
this Agreement.

3.15 Warranties. Set forth on Schedule 3.15 are representative forms of service
and product warranties and guarantees granted or issued by the BP Asset Selling
Entity or the Purchased Subsidiaries in connection with the Business. None of
the other warranties or guarantees granted or issued by any of the BP Asset
Selling Entity or the Purchased Subsidiaries differs in any material respect
from such representative forms. Except as described in Schedule 3.15, since
December 31, 2006, no warranty or similar claims have been made against any of
the BP Asset Selling Entity or the Purchased Subsidiaries in connection with the
Business or the Business Assets. None of the BP Asset Selling Entity or the
Purchased Subsidiaries has committed any act, and there has been no omission,
which would result in, and there has been no occurrence which could reasonably
be expected to give rise to, any material liability or liability for breach of
warranty (whether covered by insurance or not) on the part of any of the BP
Asset Selling Entity or the Purchased Subsidiaries, with respect to services or
products sold prior to the Closing. The BP Balance Sheet reflects adequate
reserves (in accordance with GAAP) for warranty claims and other damages in
connection with any service rendered or product sold by any of the BP Asset
Selling Entity or the Purchased Subsidiaries on or prior to the BP Balance Sheet
Date.

 

35



--------------------------------------------------------------------------------

3.16 Labor Relations. With respect to those employees of the Business, each of
the BP Asset Selling Entity and the Purchased Subsidiaries has paid or made
provision for the payment of all salaries and accrued wages and has complied in
all respects with all applicable laws, rules and regulations relating to the
employment of labor, including those relating to wages, hours and the payment
and withholding of taxes, and has withheld and paid to the appropriate
Governmental Body, or is holding for payment not yet due to such Governmental
Body, all amounts required by applicable law or agreement to be withheld from
the wages or salaries of its respective employees. There are no controversies
pending or, to the Knowledge of any of the BP Parties, threatened, between any
of the BP Asset Selling Entity or the Purchased Subsidiaries, on the one hand,
and any labor union or other collective bargaining unit representing any such
Business employees, on the other hand. No union or other collective bargaining
unit has been certified or recognized by any of the BP Asset Selling Entity or
the Purchased Subsidiaries as representing any of their Business employees.

3.17 Employee Benefit Plans.

(a) Set forth on Schedule 3.17(a) are all benefit plans covering employees of
the Business that the BP Asset Selling Entity and the Purchased Subsidiaries
maintain, to which any of them contributes or has any obligation to contribute,
or with respect to which any of them has any liability (each, individually an
“Employee Benefit Plan” and collectively, the “Employee Benefit Plans”).

(b) Each such Employee Benefit Plan (and each related trust, insurance contract,
or fund) has been maintained, funded and administered in accordance with the
terms of such Employee Benefit Plan and complies in form and in operation in all
respects with the applicable requirements of ERISA, the Code, and other
applicable Legal Requirements and is exempt from taxation under Section 501(a)
of the Code, except as could not reasonably be expected to have a Material
Adverse Effect with respect to the Business or the Business Assets.

(c) All required reports and descriptions (including Form 5500 annual reports,
summary annual reports, and summary plan descriptions) with respect to each such
Employee Benefit Plan have been timely filed and distributed in accordance with
the applicable requirements of ERISA and the Code, except as could not
reasonably be expected to have a Material Adverse Effect with respect to the
Business or the Business Assets. The applicable requirements of COBRA and HIPAA
have been met with respect to each such Employee Benefit Plan, except as could
not reasonably be expected to have a Material Adverse Effect with respect to the
Business or the Business Assets.

(d) All contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made within the time periods
prescribed by ERISA, the Code and all other applicable Legal Requirements to
each such Employee Benefit Plan that is an Employee Pension Benefit Plan. All
contributions for any period ending on or before the Closing Date that are not
yet due have been made to each such Employee Pension Benefit Plan or accrued in
accordance with the past custom and practice of the BP Asset Selling Entity and
each of the Purchased Subsidiaries, as the case may be. All premiums or other
payments for all periods ending on or before the Closing Date have been paid or
accrued in accordance with the past custom and practice of the BP Asset Selling
Entity and each of the Purchased Subsidiaries, as the case may be, with respect
to each such Employee Benefit Plan that is an Employee Welfare Benefit Plan.

 

36



--------------------------------------------------------------------------------

(e) With respect to each Employee Benefit Plan, no event has occurred, and there
exists no condition or set of circumstances in connection with which the BP
Asset Selling Entity or any Purchased Subsidiary could, directly, or indirectly
(through a commonly controlled entity or otherwise), be subject to any material
liability under ERISA, the Code or any other applicable law, except liability
for benefits claims and funding obligations payable in the ordinary course.

(f) Except as disclosed in Schedule 3.17(f), the consummation of the
transactions contemplated by this Agreement will not: (i) entitle any current or
former employee of the Business to severance pay, unemployment compensation or
any similar payment; (ii) accelerate the time of payment or vesting, or increase
the amount of any compensation due to, or in respect of, any current or former
employee of the Business; (iii) result in or satisfy a condition to the payment
of compensation that would, in combination with any other payment, result in an
“excess parachute payment” within the meaning of Section 280G(b) of the Code; or
(iv) constitute or involve a prohibited transaction (as defined in ERISA section
406 or Code section 4975), constitute or involve a breach of fiduciary
responsibility within the meaning of ERISA section 502(l), or otherwise violate
Part 4 of Subtitle B of Title I of ERISA.

(g) Schedule 3.17(g) sets forth all benefit plans covering employees of the
Business outside the United States (the “Foreign Plans”). The Foreign Plans have
been operated in accordance, and are in full compliance, with all applicable
laws and have been operated in accordance, and are in compliance, with their
respective terms. There are no unfunded liabilities under or in respect of the
Foreign Plans, except as could not reasonably be expected to have a Material
Adverse Effect with respect to the Business, and all contributions or other
payments required to be made to or in respect of the Foreign Plans prior to the
Closing have been made or will be made prior to the Closing.

3.18 Other Benefit and Compensation Plans or Arrangements.

(a) Schedule 3.18(a) sets forth each employee of the Business, their employer,
their compensation and tenure.

(b) Except as disclosed in Schedule 3.18(b) and other than with respect to
compensation and benefits paid in the ordinary course of business, none of the
BP Asset Selling Entity or the Purchased Subsidiaries maintains or has
maintained, nor is required or has been required to make contributions under, or
is or has been a party to, any Compensation Commitment in connection with the
Business.

3.19 Brokers. None of the BP Parties nor any director, officer or employee
thereof, has employed any broker or finder or has incurred or will incur any
broker’s, finder’s or similar fees, commissions or expenses, in each case in
connection with the transactions contemplated by this Agreement.

 

37



--------------------------------------------------------------------------------

3.20 Ethical Practices; Foreign Corrupt Practices and International Trade
Sanctions. None of BPI, the BP Selling Entities, the Purchased Subsidiaries or,
to the Knowledge of any of the BP Parties, any Affiliate, director, officer,
agent, employee, or other Person associated with, or acting on behalf of, BPI,
the BP Selling Entities or the Purchased Subsidiaries, has, directly or
indirectly, offered, paid, delivered or given, and none of the BP Parties is
aware of any Person that has offered, paid, delivered or given, on behalf of any
of the BP Selling Entities, any fee, commission, other sum of money or item of
property or anything of value, however characterized, which is in any manner
related to the Business, the Business Assets or operations of any of the BP
Selling Entities or the Purchased Subsidiaries, which is, or with the passage of
time or discovery, illegal under any applicable Legal Requirement (including the
Foreign Corrupt Practices Act of 1977, as amended (“FCPA”), or any applicable
law of similar effect) to any of the following Persons: (i) any official of a
Governmental Body, any political party or official thereof or any candidate for
political office; (ii) any finder, agent, client, customer, supplier or other
third Person, in the United States or any other country; or (iii) any other
Person, for the purpose of any of the following: (x) influencing any action or
decision of such Person in such Person’s official capacity, including a decision
to fail to perform such Person’s official function; (y) inducing such Person to
use such Person’s influence with any Governmental Body to affect or influence
any act or decision of such Governmental Body to assist any of the BP Selling
Entities or the Purchased Subsidiaries in obtaining or retaining business for,
with, or directing business to, any Person; or (z) where such payment would
constitute a bribe, kickback or illegal or improper payment to assist any of the
BP Selling Entities or the Purchased Subsidiaries in obtaining or retaining
business for, with, or directing business to, any Person, except for an
immaterial political contribution (in an amount which was less than $1,000) by a
political action committee which was fully disclosed to the appropriate
Governmental Body (without any resulting fine or penalty to BPI, any of the BP
Selling Entities or the Purchased Subsidiaries). In addition, none of the BP
Selling Entities or the Purchased Subsidiaries nor, to the Knowledge of any of
the BP Parties, any Affiliate, director, officer, agent, employee, or other
Person associated with, or acting on behalf of, any of the BP Selling Entities
or the Purchased Subsidiaries, has, directly or indirectly, illegally
participated in any boycotts or other similar practices affecting any of its
actual or potential customers or established or maintained any unrecorded fund
or asset for any purpose or made any false entries on the books and records of
any of the BP Selling Entities or the Purchased Subsidiaries for any reason. The
internal accounting controls and procedures of the BP Selling Entities and the
Purchased Subsidiaries are sufficient to cause each of them to comply in all
material respects with the requirements of the FCPA.

3.21 Intellectual Property.

(a) Schedule 3.21(a) sets forth an accurate and complete list of (i) all domain
names currently used in the Business of which any of the BP Asset Selling Entity
or any of the Purchased Subsidiaries is the registrant or of which a third
Person or a BP Party is the registrant for the benefit of any of the BP Asset
Selling Entity or the Purchased Subsidiaries, specifying for each its
registrant, administrative contact email address and renewal date (collectively,
the “Registered Domain Names”), (ii) all registered trademarks and pending
applications for registration of trademarks used by the Business (collectively,
the “Registered Marks”), and (iii) all registered copyrights and all pending
applications for registration of copyrights used by the Business (collectively,
the “Registered Copyrights” and, together with Registered Domain Names and
Registered Marks, the “Registered IP”). To the Knowledge of the BP Parties, the
conduct of the Business (including the products or services distributed, sold or
offered by the

 

38



--------------------------------------------------------------------------------

Business and all Intellectual Property used in connection with the Business as
currently conducted), does not infringe upon or misappropriate or violate the
Intellectual Property rights or the confidential and proprietary information,
including trade secrets, of any third Person. None of the Registered IP has been
the subject of a judicial finding or opinion, nor has any written notice or
claim challenging the ownership, validity, registrability, enforceability, use
or licensed right to use any Intellectual Property been received by any BP
Party. No claim or notice has been asserted against any BP Party in writing or,
to the Knowledge of the BP Parties, orally, that the conduct of the Business as
currently conducted infringes in any material respect upon or misappropriates
the Intellectual Property rights or the confidential and proprietary
information, including trade secrets, of any third Person, in each case, except
with respect to claims or notices that have been fully resolved. The BP Asset
Selling Entity and each of the Purchased Subsidiaries, as applicable, has timely
paid all filing, examination, issuance, post registration and maintenance fees,
annuities and the like associated with or required with respect to the
Registered IP, and all documents, recordations and certificates necessary to be
filed to maintain the effectiveness of the Registered IP have been filed with
the relevant patent, copyright, trademark or other authorities in the United
States or foreign jurisdictions, as the case may be, so that no item required to
be listed on Schedule 3.21(a), has lapsed, expired or been abandoned or canceled
other than in the ordinary course. No item required to be listed in Schedule
3.21(a) requires any maintenance fee to be paid, affidavit of use to be filed,
or any other action required to maintain such item be taken within six months
immediately following the date of this Agreement.

(b) To the Knowledge of the BP Parties, no trade secret of the Business has been
disclosed or authorized to be disclosed to any third Person.

(c) The BP Asset Selling Entity and the Purchased Subsidiaries own all right,
title and interest in and to the Registered IP and are entitled to use such
Registered IP in the operation of the Business as currently conducted to the
extent such use is material to the Business, free and clear of all Liens, other
than Permitted Liens. The BP Asset Selling Entity and the Purchased Subsidiaries
own all right, title and interest in and to, or have a valid license to use (if
required), each other item of Intellectual Property currently used by any of the
BP Asset Selling Entity and the Purchased Subsidiaries in the Business and are
entitled to use such Intellectual Property in the operation of the Business as
currently conducted to the extent such use is material to the Business, free and
clear of all Liens, other than Permitted Liens.

(d) Except as disclosed in Schedule 3.21(d), none of the BP Asset Selling Entity
or the Purchased Subsidiaries has been granted any license or similar right
under any Contract, nor has any of the BP Asset Selling Entity or the Purchased
Subsidiaries granted any license or similar right, whether through or under any
Contract, in either case, that (i) (A) involves (x) any exclusive rights in the
Intellectual Property licensed thereunder or (y) payments to or by any of the BP
Asset Selling Entity or the Purchased Subsidiaries of fees, royalties or other
amounts that exceed $75,000 per annum in the aggregate or (B) has a remaining
term of twelve (12) months or more, and (ii) is material to the Business as
currently conducted. No Intellectual Property being used by the Business is
subject to any outstanding injunction, judgment, order, decree, ruling or charge
against any BP Party of which any BP Party has received notice.

 

39



--------------------------------------------------------------------------------

(e) There are no claims asserted or threatened by any BP Party that a third
Person infringes on or otherwise violates any rights in or to any Intellectual
Property in use by the Business. To the Knowledge of the BP Parties, no third
party is misappropriating, infringing or violating for a non-commercial,
personal or any other purpose any Intellectual Property owned by, used by, or
exclusively licensed to the Business.

(f) The BP Asset Selling Entity and the Purchased Subsidiaries are in compliance
in all material respects with all applicable Legal Requirements regarding the
reception, collection, use, interception, importation or exportation of personal
data and with their respective published privacy policies and other terms of use
or business applicable to personal data collected from users of any websites
operated by any of them. To the Knowledge of the BP Parties, no third Person has
gained unauthorized access to any such personal data.

(g) The Intellectual Property included in the Purchased Assets and owned by the
Purchased Subsidiaries, together with the rights granted by the BP Asset Selling
Entity and the Purchased Subsidiaries under the License Agreement, are
sufficient (subject to, and to the extent of, the matters expressly disclosed on
Schedule 3.21(g)), for the conduct of the Business as currently conducted in
every jurisdiction where it is conducted as of the date hereof in all material
respects, and neither the execution of this Agreement nor the consummation of
any transaction contemplated hereby will materially adversely affect any of the
rights of the BP Asset Selling Entity and the Purchased Subsidiaries with
respect to the Intellectual Property owned by them or Material Third Party
Intellectual Property licensed by or to them, including, without limitation, the
ability of the Business to continue to use all such Material Third Party
Intellectual Property as currently used after the Closing Date, except as set
forth in Schedule 3.21(g).

(h) The computer systems, including the Software, hardware, firmware,
middleware, servers, workstations, routers, and all data communications and
other information technology equipment currently used in the conduct of the
Business operate and function in all material respects in accordance with their
operation and performance prior to the date hereof and are sufficient in all
material respects for the use of such computer systems by the Business, as
currently conducted, after the Closing Date. The BP Asset Selling Entity and the
Purchased Subsidiaries have implemented reasonable security controls to prevent
unauthorized access to or interference with the computer systems.

3.22 Transactions with Insiders. Except as set forth on Schedule 3.22 hereto,
there are no outstanding loans, leases or other Contracts between any of the BP
Asset Selling Entity or the Purchased Subsidiaries, on the one hand, and any
Insider, on the other hand, that have occurred since January 1, 2006 other than
compensation and benefits paid to employees of the Business in the ordinary
course of business.

3.23 Disclosure. Neither BPI nor any of the BP Selling Entities has made any
material misrepresentation to Intcomex relating to this Agreement, the Business,
the Business Assets, the Purchased Equity Interests or the Assumed Liabilities
and neither BPI nor any of the BP Selling Entities has omitted to state to
Intcomex any material fact relating to this Agreement, the Business, the
Business Assets, the Purchased Equity Interests or Assumed Liabilities which is
necessary in order to make the information given by or on behalf of BPI and the
BP Selling Entities to Intcomex or its representatives at or prior to Closing
not misleading or which, if

 

40



--------------------------------------------------------------------------------

disclosed, would reasonably affect the decision of a Person considering an
acquisition of the Business Assets or the assumption of the Assumed Liabilities.
No fact, event, condition or contingency exists or has occurred which has, or in
the future can reasonably be expected to have, a Material Adverse Effect with
respect to the Business, which has not been disclosed in the BP Financial
Statements or the Schedules to this Agreement.

3.24 No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this ARTICLE III and ARTICLE IV (as
modified by the Schedules hereto), none of BPI, any BP Selling Entity or any
other Person makes any other express or implied representation or warranty with
respect to BPI, any BP Selling Entity, any Purchased Subsidiary, the Business,
the Business Assets (including the value, condition or use of any Business
Asset), the Purchased Equity Interests, the Assumed Liabilities or the
transactions contemplated by this Agreement. Except for the representations and
warranties contained in this ARTICLE III and ARTICLE IV (as modified by the
Schedules hereto), BPI and the BP Selling Entities each expressly disclaims and
negates any representation or warranty, expressed or implied, at common law, by
statute or otherwise, relating to the condition of the Business Assets
(including any implied or expressed warranty of merchantability or fitness for a
particular purpose, or of the probable success or profitability of the
ownership, use or operation of the Business Assets by Intcomex or any other
Intcomex Party after the Closing).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASED EQUITY

INTERESTS AND THE PURCHASED INTCOMEX STOCK

4.1 BPLA Investor Representations. BPLA hereby represents and warrants to
Intcomex as follows:

(a) Qualified Investor. BPLA has such knowledge, sophistication and experience
in business and financial matters so as to be capable of evaluating the merits
and risks of the investment in the Purchased Intcomex Stock, including the risk
that BLPA could lose the entire value of the Purchased Intcomex Stock, and has
so evaluated the merits and risks of such purchase. BLPA is experienced in
making investments of the kind described herein and is able to bear the economic
and financial risk of purchasing the Purchased Intcomex Stock. BLPA is an
“accredited investor” as defined in Rule 501(a) of Regulation D. BLPA also
represents it has not been organized for the purpose of acquiring the Purchased
Intcomex Stock.

(b) Restricted Securities. BLPA understands that the Purchased Intcomex Stock
are “restricted securities” as defined in Rule 144 promulgated under the
Securities Act inasmuch as they are being acquired from Intcomex in a
transaction not involving a public offering and that under the Securities Act
and applicable regulations the Purchased Intcomex Stock may be resold without
registration, only in certain limited circumstances. In this connection, BPLA
represents that it is familiar with Rule 144 under the Securities Act (“Rule
144”), as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act. All subsequent offers and sales by BPLA of
the Purchased Intcomex Stock shall be made pursuant to an effective registration
statement under the Securities Act or pursuant to an applicable exemption from
such registration.

 

41



--------------------------------------------------------------------------------

(c) Reliance on Representations. BPLA understands that the shares of the
Purchased Intcomex Stock are being offered and sold to it in reliance upon
exemptions from the registration requirements of the United States federal
securities laws, and that Intcomex is relying upon the truthfulness and accuracy
of BPLA representations and warranties, and BPLA’s compliance with its covenants
and agreements, as applicable, each as set forth herein, in order to determine
the availability of such exemptions and the eligibility of BPLA to acquire the
Purchased Intcomex Stock.

(d) Investment Intent. BPLA is acquiring the Purchased Intcomex Stock for
investment for BPLA’s own benefit and account for investment purposes only, not
as a nominee or agent, and not with the view to, or for resale or distribution
of any part thereof in connection with, any public offering or distribution
thereof, nor with any present intention of selling, granting any participation
in, or otherwise distributing any such Purchased Intcomex Stock. BPLA further
represents that it does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person, with respect to any of the Purchased Intcomex Stock. BPLA is aware of
the limits on resale imposed by virtue of the transaction contemplated by this
Agreement and is aware that the certificates for the Purchased Intcomex Stock
will bear restrictive legends.

(e) Access to and Evaluation of Information Concerning Intcomex. BPLA has been
given access to and an opportunity to examine such documents, materials and
information concerning Intcomex as BPLA deems to be necessary or advisable in
order to reach an informed decision as to an investment in Intcomex and BPLA has
carefully reviewed and understands these materials and has had answered to its
full satisfaction any and all questions regarding such information. BPLA has
made such independent investigation of Intcomex, its management, and related
matters as BPLA deems to be necessary or advisable in connection with the
purchase of the Purchased Intcomex Stock.

(f) General Solicitation. BPLA has not been offered the Purchased Intcomex Stock
by any means of general solicitation or general advertising.

(g) Tax Advisors. BPLA has reviewed with its own tax advisors the federal, state
and local tax consequences of the investment in the Purchased Intcomex Stock,
where applicable, and the transactions contemplated by this Agreement and the
other Transaction Documents. BPLA is relying solely on such advisors and not on
any statements or representations of Intcomex or any of its agents and
understands that it (and not Intcomex) shall be responsible for BPLA’s own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement and the other Transaction Documents.

(h) Legal Counsel. BPLA acknowledges that it has had the opportunity to review
this Agreement, the other Transaction Documents, the exhibits and the schedules
attached hereto and thereto and the transactions contemplated hereby and thereby
with its own legal counsel. BPLA is relying solely on such legal counsel and not
on any statements or representations of Intcomex or any of Intcomex’s agents,
including but not limited to Carlton Fields, P.A., for legal advice with respect
to the investment in the Purchased Intcomex Stock or the transactions
contemplated by this Agreement and the other Transaction Documents.

 

42



--------------------------------------------------------------------------------

4.2 Intcomex Investor Representations. Intcomex hereby represents and warrants
to BPI as follows:

(a) Qualified Investor. Intcomex has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the investment in the Purchased Equity Interests,
including the risk that Intcomex could lose the entire value of the Purchased
Equity Interests, and has so evaluated the merits and risks of such purchase.
Intcomex is experienced in making investments of the kind described herein and
is able to bear the economic and financial risk of purchasing the Purchased
Equity Interests. Intcomex is an “accredited investor” as defined in Rule 501(a)
of Regulation D. Intcomex also represents it has not been organized for the
purpose of acquiring the Purchased Equity Interests.

(b) Restricted Securities. Intcomex understands that the Purchased Equity
Interests are “restricted securities” as defined in Rule 144 promulgated under
the Securities Act inasmuch as they are being acquired from Intcomex in a
transaction not involving a public offering and that under the Securities Act
and applicable regulations, the Purchased Equity Interests may be resold without
registration, only in certain limited circumstances. In this connection,
Intcomex represents that it is familiar with Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities
Act. All subsequent offers and sales by Intcomex of the Purchased Equity
Interests shall be made pursuant to an effective registration statement under
the Securities Act or pursuant to an applicable exemption from such
registration.

(c) Reliance on Representations. Intcomex understands that the Purchased Equity
Interests are being offered and sold to it in reliance upon exemptions from the
registration requirements of the United States federal securities laws, and that
BPI is relying upon the truthfulness and accuracy of Intcomex’s representations
and warranties, and Intcomex’s compliance with its covenants and agreements, as
applicable, each as set forth herein, in order to determine the availability of
such exemptions and the eligibility of Intcomex to acquire the Purchased Equity
Interests.

(d) Investment Intent. Intcomex is acquiring the Purchased Equity Interests for
investment for Intcomex’s own benefit and account for investment purposes only,
not as a nominee or agent, and not with the view to, or for resale or
distribution of any part thereof in connection with, any public offering or
distribution thereof, nor with any present intention of selling, granting any
participation in, or otherwise distributing any such Purchased Equity Interests.
Intcomex further represents that it does not have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person, with respect to any of the Purchased Equity
Interests. Intcomex is aware of the limits on resale imposed by virtue of the
transaction contemplated by this Agreement and is aware that the certificates
for the Purchased Equity Interests will bear restrictive legends.

(e) Access to and Evaluation of Information Concerning the Purchased
Subsidiaries. Intcomex has been given access to and an opportunity to examine
such documents, materials and information concerning the Purchased Subsidiaries
as Intcomex deems to be necessary or advisable in order to reach an informed
decision as to an investment in the Purchased Subsidiaries and Intcomex has
carefully reviewed and understands these materials and

 

43



--------------------------------------------------------------------------------

has had answered to its full satisfaction any and all questions regarding such
information. Intcomex has made such independent investigation of the Purchased
Subsidiaries, their respective management, and related matters as Intcomex deems
to be necessary or advisable in connection with the purchase of the Purchased
Equity Interests.

(f) General Solicitation. Intcomex has not been offered the Purchased Equity
Interests by any means of general solicitation or general advertising.

(g) Tax Advisors. Intcomex has reviewed with its own tax advisors the federal,
state and local tax consequences of the investment in the Purchased Equity
Interests, where applicable, and the transactions contemplated by this Agreement
and the other Transaction Documents. Except for the representations set forth in
Section 3.8, Intcomex is relying solely on such advisors and not on any
statements or representations of BPI or any of its agents and understands that
it (and not BPI) shall be responsible for Intcomex’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement and the other Transaction Documents.

(h) Legal Counsel. Intcomex acknowledges that it has had the opportunity to
review this Agreement, the other Transaction Documents, the exhibits and the
schedules attached hereto and thereto and the transactions contemplated hereby
and thereby with its own legal counsel. Intcomex is relying solely on such legal
counsel and not on any statements or representations of BPI or any of BPI’s
agents, including but not limited to Blank Rome LLP, for legal advice with
respect to the investment in the Purchased Equity Interests or the transactions
contemplated by this Agreement and the other Transaction Documents.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF INTCOMEX AND THE OTHER

INTCOMEX PARTIES

Intcomex and each of the other Intcomex Parties, jointly and severally, hereby
represent and warrant to BPI and the BP Selling Entities as follows:

5.1 Organization and Good Standing. Each of Intcomex and the other Intcomex
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation and has the organizational power and
authority to own, lease and operate the properties used in its business and to
carry on its business as now being conducted. Each of Intcomex and the other
Intcomex Parties has previously delivered to BPI complete and correct copies of
its certificate of incorporation and bylaws or articles of organization and
operating agreement (or equivalent organizational documents with different
names), as the case may be, as presently in effect. A list of the Subsidiaries
of Intcomex along with their jurisdiction of incorporation or formation is set
forth on Schedule 5.1. Except as disclosed on Schedule 5.1, Intcomex does not
have any Subsidiaries and does not own or have any right to acquire any equity
interest in any other Person. Except as disclosed on Schedule 5.1, Intcomex is
and will be on the Closing Date the sole record and beneficial owner and holder
of all equity interests in such Subsidiaries.

 

44



--------------------------------------------------------------------------------

5.2 Title to Assets. Except as set forth on Schedule 5.2, Intcomex and its
Subsidiaries have good and marketable title to, or a valid leasehold or rental
interest in, the tangible properties and assets they purport to own or lease, or
shown on the Most Recent Intcomex Balance Sheet or acquired, rented or leased
after the date thereof, free and clear of all Liens, except for properties and
assets disposed of in the ordinary course of business consistent with past
practice since the date of the Most Recent Intcomex Balance Sheet. Except as set
forth on Schedule 5.2, Intcomex and its Subsidiaries own or have valid rights to
use, free and clear of all Liens, all of the assets used in the conduct of their
respective businesses. Such assets are sufficient for Intcomex and its
Subsidiaries to continue to operate their respective businesses in the same
manner as it is currently conducted.

5.3 Authority, Approvals and Consents. Intcomex and the Intcomex Parties have
the organizational power and authority to enter into this Agreement and the
other Transaction Documents to which they are a party and to perform their
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement, the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by the board of directors or similar governing body of Intcomex and the
other Intcomex Parties and no other organizational proceedings on the part of
Intcomex and the other Intcomex Parties are necessary to authorize and approve
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by Intcomex and the other Intcomex Parties, and constitutes a valid
and binding obligation of Intcomex and the other Intcomex Parties, enforceable
against each of them in accordance with its terms (except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies). The execution, delivery and
performance by Intcomex and the other Intcomex Parties of this Agreement and the
other Transaction Documents to which any of them is a party and the consummation
of the transactions contemplated hereby and thereby do not and will not:

(a) contravene any provisions of the certificate of incorporation and bylaws of
Intcomex or the Intcomex Parties (or equivalent documents with different names);

(b) (after notice or lapse of time or both) conflict with, result in a breach of
any provision of, constitute a default under, result in the modification or
cancellation of, or give rise to any right of termination or acceleration in
respect of, any material Contract to which Intcomex or any other Intcomex Party
is a party to or to which Intcomex or any other Intcomex Party or any of
Intcomex’s or other Intcomex Party’s property is subject, or require any consent
or waiver (other than as set forth in Schedule 5.3(b)), of any third Person to
any such Contract;

(c) result in the creation of any Lien (other than Permitted Liens) upon, or any
Person obtaining any right to acquire, any assets of Intcomex or any of its
Subsidiaries, including the Purchased Intcomex Stock;

(d) violate or conflict with any Legal Requirements applicable to Intcomex or
any of its Subsidiaries or the businesses or properties thereof; or

 

45



--------------------------------------------------------------------------------

(e) require any authorization, consent, order, permit or approval of, or notice
to, or filing, registration or qualification (other than as set forth in
Schedule 5.3(e)) with, any Governmental Body or any third Person under any
material Contract to which Intcomex or any other Intcomex Party is a party to or
to which Intcomex or any other Intcomex Party or any of Intcomex’s or other
Intcomex Party’s property is subject.

5.4 Capitalization. On the date hereof, the authorized capital of Intcomex
consists of: (i) 140,000 shares of Intcomex Common Stock, of which 100,000
shares are issued and outstanding and (ii) 60,000 shares of Class B, non-voting
Intcomex Common Stock, 29,357 of which are issued and outstanding. In addition,
Intcomex has outstanding restricted stock awards, warrants and options to
purchase an aggregate of 1,714 shares of Intcomex Common Stock. Schedule 5.4
attached hereto accurately discloses the outstanding capital stock of Intcomex
and all outstanding options, warrants, convertible notes, or any other rights or
instruments which would entitle the holder thereof to acquire shares of Intcomex
Common Stock or other equity interests in Intcomex upon conversion or exercise,
setting forth for each such holder the type of security, number of equity shares
covered thereunder, the exercise or conversion price thereof, the vesting
schedule thereof (if any), and the issuance date and expiration date thereof.
Other than as disclosed in Schedule 5.4, there are no outstanding rights,
agreements, arrangements or understandings to which Intcomex is a party (written
or oral) which would obligate Intcomex to issue any equity interest, option,
warrant, convertible note, or other types of securities or to register any
shares in a registration statement filed with the SEC. Other than as disclosed
in Schedule 5.4, there is no agreement, arrangement or understanding between or
among any entities or individuals which affects, restricts or relates to voting,
giving of written consents, dividend rights or transferability of shares with
respect to any voting shares of Intcomex, including without limitation any
voting trust agreement or proxy. Schedule 5.4 accurately discloses all the
shares subject to “lock-up” or similar agreements or arrangements by which any
equity shares are subject to resale restrictions and Intcomex has provided BPI
complete and accurate copies of all such agreements, which agreements are in
full force and effect. Except as set forth in Schedule 5.4, there are no
outstanding obligations of Intcomex to repurchase, redeem or otherwise acquire
for value any outstanding shares of capital stock or other ownership interests
of Intcomex or to provide funds to or make any investment (in the form of a
loan, capital contribution or otherwise) in any other entity. There are no
anti-dilution or price adjustment provisions regarding any security issued by
Intcomex (or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Purchased Intcomex Stock.

5.5 Validity of Securities. The Purchased Intcomex Stock that is being purchased
by BPLA hereunder, when issued, sold and delivered to BPLA in accordance with
the terms of this Agreement for the consideration expressed herein, will be duly
and validly issued, fully paid, and nonassessable, free of any Liens, except for
restrictions on transfer provided for in the Fifth Amendment or under the
Securities Act or other applicable securities laws, and will not subject the
holder thereof to personal liability by reason of being such a holder. The
38,769 shares of Intcomex Common Stock being purchased hereunder will constitute
approximately 23% of the issued and outstanding shares of capital stock of
Intcomex immediately following the Closing.

5.6 Private Offering. Assuming the truth and accuracy of BPLA’s representations
and warranties set forth in ARTICLE IV hereof, the offer, sale and issuance of
the Purchased Intcomex Stock as contemplated hereby is exempt from the
registration requirements of the

 

46



--------------------------------------------------------------------------------

Securities Act. Intcomex agrees that neither Intcomex nor anyone acting on its
behalf will offer any of the Purchased Intcomex Stock or solicit any offer to
acquire any of the same from anyone so as to render the issuance and sale of
such Purchased Intcomex Stock subject to the registration requirements of the
Securities Act. Intcomex has not offered or sold the Purchased Intcomex Stock by
any form of general solicitation or general advertising, as such terms are used
in Rule 502(c) under the Securities Act.

5.7 SEC Documents; Financial Statements.

(a) Except as set forth on Schedule 5.7(a), since September 30, 2006, Intcomex
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Exchange Act (all of the foregoing filed prior to the date this
representation is made (including all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein) being referred to herein as the “SEC Documents” and Intcomex’s
consolidated balance sheet as of September 30, 2010 (the “Intcomex Balance Sheet
Date”), as included in Intcomex’s quarterly report on Form 10-Q for the period
then ended, as filed with the SEC on November 15, 2010, being referred to herein
as the “Most Recent Intcomex Balance Sheet”). As of their respective dates, the
SEC Documents complied in all material respects with applicable securities laws.
None of the SEC Documents, at the time they were filed with the SEC, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Since the filing of each of the SEC Documents, no event has occurred
that would require an amendment or supplement to any such SEC Document and as to
which such an amendment or supplement has not been filed and made publicly
available on the SEC’s EDGAR system no less than five (5) Business Days prior to
the date this representation is made.

(b) As of their respective dates, the consolidated financial statements of
Intcomex and its Subsidiaries included in the SEC Documents for the years ended
December 31, 2009, December 31, 2008 and December 31, 2007 are, and all
financial statements of Intcomex and its Subsidiaries included in SEC Documents
filed with the SEC between the date of this Agreement and the Closing Date will
be, accurate and complete and have been, and will be, prepared in accordance
with GAAP consistently applied and present fairly in all material respects the
consolidated financial position, results of operations and cash flows of
Intcomex and its Subsidiaries as at the dates and for the periods indicated
therein and have been, and will be, examined and audited by Intcomex’s
independent auditors in accordance with auditing standards generally accepted by
international accounting firms.

(c) Since September 30, 2006, none of Intcomex, its Subsidiaries and their
respective officers, directors and Affiliates or, to Intcomex’s Knowledge, any
stockholder of Intcomex has made any filing with the SEC or issued any press
release on behalf of Intcomex or any of its Subsidiaries or otherwise relating
to Intcomex or any of its Subsidiaries that contains any untrue statement of a
material fact or omits any statement of material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
or were made, not misleading or has provided any other information to BPI that,
considered in the aggregate, contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are or were made,
not misleading.

 

47



--------------------------------------------------------------------------------

(d) The accounting firm that has expressed its opinion with respect to the
consolidated financial statements included in Intcomex’s most recently filed
annual report on Form 10-K (the “Audit Opinion”) is independent of Intcomex
pursuant to the standards set forth in Rule 2-01 of Regulation S-X promulgated
by the SEC and such firm was otherwise qualified to render the Audit Opinion
under applicable securities laws. Each accounting firm that since such filing
has conducted or will conduct a review or audit of any of Intcomex’s
consolidated financial statements is independent of Intcomex pursuant to the
standards set forth in Rule 2-01 of Regulation S-X promulgated by the SEC and is
otherwise qualified to conduct such review or audit and render an audit opinion
under applicable securities laws.

(e) There is no transaction, arrangement or other relationship between Intcomex
and an unconsolidated or other off-balance-sheet entity that is required to be
disclosed by Intcomex in its reports pursuant to the Exchange Act that has not
been so disclosed in the SEC Documents at least five (5) Business Days prior to
the date of this Agreement.

(f) Since September 30, 2006, there have been no internal or SEC inquiries or
investigations (formal or informal) regarding accounting or revenue recognition
discussed with, reviewed by or initiated at the direction of any executive
officer, board of directors or any committee thereof of Intcomex or any of its
Subsidiaries.

(g) Intcomex is not a “shell company” (as defined in Rule 12b-2 under the
Exchange Act).

(h) Intcomex maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

5.8 Absence of Undisclosed Liabilities. Except as set forth on Schedule 5.8,
Intcomex has no liability of any nature whatsoever (whether known or unknown,
due or to become due, accrued, absolute, contingent or otherwise) including, any
unfunded obligation under employee benefit plans or arrangements or liabilities
for Taxes, except for (i) liabilities reflected or reserved against in the Most
Recent Intcomex Balance Sheet, (ii) liabilities incurred in the ordinary course
of business and consistent with past practice after the Intcomex Balance Sheet
Date, and (iii) liabilities which, individually and in the aggregate, do not
have a Material Adverse Effect with respect to Intcomex.

 

48



--------------------------------------------------------------------------------

5.9 Absence of Material Adverse Effect; Conduct of Business. Except as set forth
on Schedule 5.9, since the Intcomex Balance Sheet Date, there has been no
Material Adverse Effect with respect to Intcomex. Without limiting the
foregoing, except as set forth on Schedule 5.9, since the Intcomex Balance Sheet
Date, there has not been, occurred or arisen:

(i) any damage, destruction or loss to the assets of any of the Intcomex Parties
(whether or not covered by insurance) that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect with respect to
Intcomex;

(ii) any material change in any (i) accounting principle or method used for
financial reporting purposes by any of the Intcomex Parties except as expressly
disclosed in the financial statement of Intcomex, or (ii) election for federal
income tax purposes used by any of the Intcomex Parties;

(iii) any amendment or other change to the certificate of incorporation (other
than as a result of the Conversion) and bylaws or articles of organization and
operating agreement (or equivalent organizational documents with different
names) of any of the Intcomex Parties, as the case may be;

(iv) any creation, incurrence or assumption of any material indebtedness for
money borrowed by any of the Intcomex Parties; or

(v) any authorization, approval, agreement or commitment to do any of the
foregoing.

It is hereby acknowledged and agreed by Intcomex that the disclosure set forth
on Schedule 5.9 in respect of the Excess Indemnification Payments shall not in
any way affect the rights of the BP Parties to assert that there has been a
Material Adverse Effect with respect to Intcomex in the event that any action,
suit, claim or demand by any third Person or Governmental Body occurs as a
consequence of the execution, delivery and performance by Intcomex and the other
parties thereto of the Intcomex Indemnity Agreement.

5.10 Taxes

(a) The Intcomex Parties have filed or caused to be filed on a timely basis all
Tax Returns that are or were required to be filed by or with respect to them,
pursuant to applicable Legal Requirements (taking into account all applicable
extensions). The Intcomex Parties have paid all material Taxes that have or may
have become due pursuant to those Tax Returns or otherwise, or pursuant to any
assessment received by any of the Intcomex Parties.

(b) To the Knowledge of Intcomex and other the Intcomex Parties, no Tax Returns
of any of the Intcomex Parties have been audited by the IRS or any applicable
state or foreign tax authorities. None of the Intcomex Parties has given or been
requested to give waivers or extensions (or is or would be subject to a waiver
or extension given by any other Person) of any statute of limitations relating
to the payment of Taxes for which any of the Intcomex Parties may be liable.

(c) All Tax Returns filed by Intcomex and the Intcomex Parties are true,
correct, and complete.

 

49



--------------------------------------------------------------------------------

5.11 Legal Matters.

(a) (i) There are no Claims pending or, to the Knowledge of Intcomex and the
other Intcomex Parties, threatened, against or affecting any Intcomex Party
employee, any employee benefit plan or any of their respective properties or
rights before or by any court, arbitrator, panel, agency or other governmental,
administrative, self-regulatory organization or judicial entity which could
reasonably be expected to have a Material Adverse Effect with respect to
Intcomex, and (ii) none of the Intcomex Parties is subject to any Judgment of
any Governmental Body.

(b) The businesses of the Intcomex Parties are being conducted in compliance in
all material respects with all Legal Requirements applicable to its employees
and such businesses. The Intcomex Parties hold, and are in compliance in all
material respects with, all Permits required by all applicable Legal
Requirements for the conduct of their respective businesses as currently
conducted.

(c) No event has occurred and is continuing which permits, or after notice or
lapse of time or both would permit, any modification or termination of any
Permits which could reasonably be expected to have a Material Adverse Effect
with respect to Intcomex.

(d) Neither Intcomex nor any of the other Intcomex Parties (i) has received any
written or oral notice asserting any material noncompliance with any Legal
Requirement or Permit pertaining to their respective businesses, (ii) is subject
to any Legal Requirement which if enforced against or complied with by Intcomex
or the Intcomex Parties could reasonably be expected to have a Material Adverse
Effect with respect to Intcomex, and (iii) has any Knowledge of (A) any Legal
Requirement proposed which, if effective, could reasonably be expected to have a
Material Adverse Effect with respect to Intcomex, and (B) any Governmental Body
that has indicated any intention to initiate any investigation, inquiry or
review involving any of the Intcomex Parties, their employees, any employee
benefit plan, their respective businesses or assets.

5.12 Intcomex Indemnity Agreement.

(a) The execution, delivery and performance by Intcomex and the other parties
thereto of the Intcomex Indemnity Agreement does not and will not:

(i) contravene any provisions of the certificate of incorporation and bylaws of
Intcomex;

(ii) (after notice or lapse of time or both) conflict with, result in a breach
of any provision of, constitute a default under, result in the modification or
cancellation of, or give rise to any right of termination or acceleration in
respect of, any material Contract to which Intcomex is a party to or to which
Intcomex or any of Intcomex’s property is subject, or require any consent or
waiver, of any third Person to any such Contract;

 

50



--------------------------------------------------------------------------------

(iii) result in the creation of any Lien (other than Permitted Liens) upon, or
any Person obtaining any right to acquire, any assets of Intcomex or any of its
Subsidiaries, including the Purchased Intcomex Stock;

(iv) violate or conflict with any Legal Requirements applicable to Intcomex or
any of its Subsidiaries or the businesses or properties thereof; or

(v) require any authorization, consent, order, permit or approval of, or notice
to, or filing, registration or qualification with, any Governmental Body or any
third Person under any material Contract to which Intcomex is a party to or to
which Intcomex or any of Intcomex’s property is subject.

(b) The Intcomex Indemnity Agreement has not caused and will not cause any loss,
damage, liability, claim, fee, cost or expense to Intcomex, other than the
return of the Excess Indemnification Payments and other than legal and
accounting fees associated with the structuring, documentation and disclosure of
the transactions contemplated by the Intcomex Indemnity Agreement.

5.13 Brokers. No Intcomex Party, nor any director, officer or employee thereof,
has employed any broker or finder or has incurred or will incur any broker’s,
finder’s or similar fees, commissions or expenses, in each case in connection
with the transactions contemplated by this Agreement.

5.14 Disclosure. Neither Intcomex nor any of the other Intcomex Parties has made
any material misrepresentation to BPI or the BP Selling Entities relating to
this Agreement or the Purchased Intcomex Stock and neither Intcomex nor any of
the other Intcomex Parties has omitted to state to BPI and the BP Selling
Entities any material fact relating to this Agreement or the Purchased Intcomex
Stock which is necessary in order to make the information given by or on behalf
of Intcomex and the other Intcomex Parties to BPI and the BP Selling Entities or
their representatives at or prior to Closing not misleading or which, if
disclosed, would reasonably affect the decision of a Person considering an
acquisition of the Purchased Intcomex Stock. No fact, event, condition or
contingency exists or has occurred which has, or in the future can reasonably be
expected to have, a Material Adverse Effect with respect to Intcomex, which has
not been disclosed in the SEC Documents of Intcomex or the Schedules to this
Agreement.

5.15 No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this ARTICLE IV (as modified by the
Schedules hereto), none of the Intcomex Parties or any other Person makes any
other express or implied representation or warranty with respect to Intcomex,
any other Intcomex Party, the Intcomex Common Stock, the Purchased Intcomex
Stock or the transactions contemplated by this Agreement. Except for the
representations and warranties contained in this ARTICLE IV (as modified by the
Schedules hereto), each of the Intcomex Parties each expressly disclaims and
negates any representation or warranty, expressed or implied, at common law, by
statute or otherwise, relating to the Purchased Intcomex Stock.

 

51



--------------------------------------------------------------------------------

ARTICLE VI

INTCOMEX’S AND OTHER INTCOMEX PARTIES’ CONDITIONS TO EFFECT CLOSING

The obligations of Intcomex and the other Intcomex Parties required to be
performed by them at the Closing shall be subject to the satisfaction, at or
prior to the Closing, of each of the following conditions, each of which may be
waived in whole or in part by Intcomex in its sole discretion as provided herein
except as otherwise required by applicable law:

6.1 Representations and Warranties; Agreements; Covenants. Each of the
representations and warranties of BPI and the BP Selling Entities contained in
this Agreement or in any other Transaction Document to which any of them is a
party shall be true and correct in all material respects on and as of the date
of this Agreement and (having been deemed to have been made again at and as of
the Closing) shall be true and correct in all material respects at and as of the
Closing, except for representations and warranties that speak as of a specific
date or time other than the Closing (which need only be true and correct in all
material respects as of such date or time); provided, however, that if any
portion of such representation or warranty is subject to any materiality
qualification (including qualifications indicating accuracy in all material
respects) or “Material Adverse Effect” qualification for purposes of determining
whether this condition has been satisfied, such portion of such representation
or warranty as so qualified shall be true and correct in all respects. Each of
the obligations of BPI and the BP Selling Entities required by this Agreement to
be performed by them at or prior to the Closing shall have been duly performed
and complied with by each of them in all material respects as of the Closing. At
the Closing, Intcomex shall have received certificates, dated the Closing Date
and duly executed by an executive officer of BPI and each of the BP Selling
Entities to the effect that the conditions set forth in the preceding two
sentences has been satisfied.

6.2 Authorization; Consents. All notices to, and declarations, filings and
registrations with, and consents, authorizations, approvals and waivers from,
any Governmental Body required to consummate the transactions contemplated
hereby (including those that may be required by laws of any jurisdiction outside
the United States) and those consents and waivers set forth on Schedule 6.2
attached hereto shall have been made or obtained to the reasonable satisfaction
of Intcomex.

6.3 Other Closing Deliveries. All Closing deliveries set forth in Section 2.4(a)
shall have been delivered to Intcomex.

6.4 Releases. BPI shall have received the releases of those Liens which are set
forth on Schedule 6.4.

6.5 Settlement of Certain Intercompany Transactions. At or prior to the Closing,
BPI shall, and shall cause its Subsidiaries to, eliminate, release, transfer,
terminate or settle, to the reasonable satisfaction of Intcomex, all
intercompany receivables and payables between the Business, on the one hand, and
the businesses of BPI and any Subsidiaries thereof (other than the Business), on
the other hand, it being acknowledged and agreed by the Parties that Intcomex is
not acquiring any intercompany receivables and is assuming no intercompany
payables.

 

52



--------------------------------------------------------------------------------

6.6 Injunction; Litigation. No party hereto shall be subject to any order or
injunction (whether preliminary or permanent) restraining or prohibiting the
consummation of the transactions contemplated hereby, and no action shall have
been taken, or no statute, rule, regulation or order shall have been promulgated
or enacted by any Governmental Body, which would prevent or make illegal the
consummation of the transactions contemplated hereby.

6.7 Material Adverse Effect. There shall not have been a Material Adverse Effect
with respect to the Business.

ARTICLE VII

BPI’S AND BP SELLING ENTITIES’ CONDITIONS TO EFFECT CLOSING

The obligations of BPI and the BP Selling Entities required to be performed by
them at the Closing shall be subject to the satisfaction, at or prior to the
Closing, of each of the following conditions, each of which may be waived in
whole or in part by BPI in its sole discretion as provided herein except as
otherwise required by applicable law:

7.1 Representations and Warranties; Agreements; Covenants. Each of the
representations and warranties of Intcomex and the other Intcomex Parties
contained in this Agreement or in any other Transaction Document to which any of
them is a party shall be true and correct in all material respects on and as of
the date of this Agreement and (having been deemed to have been made again at
and as of the Closing) shall be true and correct in all material respects at and
as of the Closing, except for representations and warranties that speak as of a
specific date or time other than the Closing (which need only be true and
correct in all material respects as of such date or time); provided, however,
that if any portion of such representation or warranty is subject to any
materiality qualification (including qualifications indicating accuracy in all
material respects) or “Material Adverse Effect” qualification for purposes of
determining whether this condition has been satisfied, such portion of such
representation or warranty as so qualified shall be true and correct in all
respects. Each of the obligations of Intcomex and the other Intcomex Parties
required by this Agreement to be performed by it at or prior to the Closing
shall have been duly performed and complied with by each of them in all material
respects as of the Closing. At the Closing, BPI shall have received
certificates, dated the Closing Date and duly executed by an executive officer
of Intcomex and each of the other Intcomex Parties to the effect that the
conditions set forth in the preceding two sentences has been satisfied.

7.2 Injunction; Litigation. No party hereto shall be subject to any order or
injunction (whether preliminary or permanent) restraining or prohibiting the
consummation of the transactions contemplated hereby, and no action shall have
been taken, or no statute, rule, regulation or order shall have been promulgated
or enacted by any Governmental Body, which would prevent or make illegal the
consummation of the transactions contemplated hereby.

7.3 Authorization; Consents. All notices to, and declarations, filings and
registrations with, and consents, authorizations, approvals and waivers from,
any Governmental Body required to consummate the transactions contemplated
hereby (including those that may be required by laws of any jurisdiction outside
the United States) and those consents and waivers set

 

53



--------------------------------------------------------------------------------

forth on Schedule 7.3 attached hereto, and the consent of the Board of Directors
(or similar governing bodies with different names) of BPI and the BP Selling
Entities, shall have been made or obtained to the reasonable satisfaction of
BPI.

7.4 Releases. BPI shall have received the releases of those Liens which are set
forth on Schedule 7.4.

7.5 Other Closing Deliveries. All Closing deliveries set forth in Section 2.4(b)
shall have been delivered to BPI.

7.6 Material Adverse Effect. There shall not have been a Material Adverse Effect
with respect to Intcomex.

7.7 Appointment of Director. Intcomex shall have taken, or shall take
simultaneously with the Closing, all action necessary to cause one director
proposed for nomination by BPLA to be elected or appointed to the Board as of
the Closing Date.

ARTICLE VIII

PERSONNEL MATTERS

8.1 Employees.

(a) Between the date hereof and the Closing Date, Intcomex shall (or will cause
the applicable Intcomex Parties to) make an offer of employment to each of those
BPLA Employees set forth on Schedule 8.1(a) hereto and the BP Parties shall
cooperate with the Intcomex Parties in good faith and shall do such acts and
things as Intcomex may reasonably request in an effort to cause the BPLA
Employees to accept the offers of employment in the Business post-Closing made
to the BPLA Employees by the applicable Intcomex Party. Notwithstanding anything
to the contrary contained herein, no BP Party or any Affiliates thereof shall
have any liability to any Intcomex Party or any Affiliate thereof in the event
that a BPLA Employee does not accept an offer of employment from such Intcomex
Party or any Affiliate thereof. BPLA Employees who accept such offers of
employment and employees of each of the Purchased Subsidiaries shall
collectively be referred to herein as the “Business Employees.” Those employees
of BPLA who do not accept such offer of employment and those employees of BPLA
to whom offers of employment are not made by an Intcomex Party shall
collectively be referred to herein as the “Non-Business Employees.”

(b) Intcomex shall be responsible for, and shall indemnify the BP Indemnified
Parties from and against, any Losses arising after the Closing out of, based
upon or resulting from Intcomex’s or its designated Affiliates’ employment (or
termination of employment) of any of the Business Employees, including any
employment related liabilities that arose from actions which occurred while the
Business Employees were employed by the Business (the “Business Employee
Liabilities”). BPI shall be responsible for, and shall indemnify the Intcomex
Indemnified Parties from and against, any Losses arising out of, based upon or
resulting from BPI’s or its Affiliates’ employment (or termination of
employment) of any of the Non-Business Employees (the “BPLA Employee
Liabilities”).

 

54



--------------------------------------------------------------------------------

8.2 Acknowledgement. The Parties acknowledge and agree that nothing contained in
this ARTICLE VIII shall be construed in any way to limit the ability of Intcomex
or its Affiliates to terminate the employment of any Business Employee from and
after the Closing Date.

ARTICLE IX

COVENANTS

9.1 Announcements. Intcomex and BPI agree to consult with each other before
issuing any press release or making any other public statement with respect to
this Agreement or the transactions contemplated hereby and, except for any press
releases and public statements the making of which may be required by applicable
law, or any applicable stock exchange or NASDAQ rule or any listing agreement,
no Party will issue any such press release nor make any such public statement
unless the content of such press release or public statement shall have been
agreed upon by the Parties.

9.2 Access.

(a) During the period following the execution of this Agreement and prior to the
Closing, to the extent not prohibited by applicable law or order and subject to
the confidentiality provisions contained in the Confidentiality Agreement, each
of the parties hereto and their representatives shall have the right, upon
reasonable request from time to time upon reasonable prior notice to the other
party, to have reasonable access during normal business hours to such books,
records and accounts, including financial information, correspondence,
production records, employment records and other similar information relating to
(i) in the case of Intcomex, the Business, and (ii) in the case of BPI, the
Purchased Intcomex Stock. All access provided to the parties hereto and their
representatives hereunder shall be at their expense. In exercising their rights
under the foregoing provisions of this Section 9.2, the parties and their
respective representatives shall not interfere with the other party’s normal
operations and shall treat, and shall cause their representatives and their
Affiliates to treat, as confidential all information related to the Business and
the Purchased Intcomex Stock and all information provided pursuant to this
Section 9.2.

(b) Notwithstanding the foregoing, following the Closing, subject to the
confidentiality provisions contained in the Confidentiality Agreement, each of
Intcomex and BPI shall provide reasonable access to the other and their
respective Affiliates, accountants, counsel, financial advisors, and other
representatives to the Tax records, financial statements, records relating to
employees and quality control records and procedures included in the Business
Assets pertaining exclusively to the pre-Closing operations of the Business (and
the right to make copies or extracts therefrom if necessary) and other
information necessary in connection with the Parties’ preparation of any Tax
Returns, Tax audits or proceedings, any pre-Closing obligations of any of the BP
Parties, Intcomex Parties, Excluded Liabilities, Excluded Assets, Employee
Benefit Plans, Employee Welfare Benefit Plans, Employee Pension Benefit Plans,
Foreign Plans, insurance policies, any reimbursement required under Section 9.19
and any indemnification claims arising under ARTICLE X.

 

55



--------------------------------------------------------------------------------

(c) All information received by any BP Party, Intcomex Party or their respective
representatives in connection with this Agreement and the transactions
contemplated hereby will be held by such party as confidential information
pursuant to the terms of the Confidentiality Agreement.

9.3 Exclusive Negotiations. From the date of this Agreement until the earlier of
the Closing or the Termination Date, none of BPI, the BP Selling Entities or any
of their respective officers, directors, representatives or Affiliates shall,
directly or indirectly, initiate, solicit or entertain offers, inquiries or
proposals from, negotiate with or in any manner encourage, discuss, accept or
consider any offers, inquiries or proposals of, or provide assistance or
information to, any other Person relating to the acquisition of the Purchased
Assets, the Purchased Equity Interests or the assumption of the Assumed
Liabilities, in whole or in part, whether directly or indirectly, through stock
or asset sale or purchase, merger, reorganization, business combination,
consolidation, tender or exchange offer or otherwise. BPI shall immediately
notify Intcomex regarding any contact between BPI or any BP Selling Entity or
such other Person or entity and any other party regarding any such offer,
inquiry or proposal (and the material terms thereof). From the date of this
Agreement until the Termination Date, none of Intcomex, the other Intcomex
Parties nor any of their respective officers, directors, representatives or
Affiliates shall, directly or indirectly, initiate, solicit or entertain offers,
inquiries or proposals from, negotiate with or in any manner encourage, discuss,
accept or consider any offers, inquiries or proposals of, or provide assistance
or information to, any other Person relating to the sale of assets or business
or equity of Intcomex or any of its Subsidiaries, in whole or in part, whether
directly or indirectly, through stock or asset sale or purchase, merger,
reorganization, business combination, consolidation, tender or exchange offer or
otherwise. Intcomex shall immediately notify BPI regarding any contact between
Intcomex or any of its Subsidiaries or such other Person or entity and any other
party regarding any such offer, inquiry or proposal (and the material terms
thereof). Notwithstanding the foregoing, nothing in this Section 9.3 shall
prohibit any Party from selling any of its inventory in the ordinary course of
business consistent with past practice.

9.4 Further Assurances. The parties hereto agree: (i) to furnish upon request to
each other such further information, (ii) to execute and deliver to each other
such other documents, and (iii) to do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.

9.5 Non-Competition; Non-Solicitation.

(a) Non-Competition Covenants of BPI and the BP Selling Entities. From the
Closing Date hereof until the later of (i) the third anniversary of the Closing
Date, and (ii) the earlier of (x) the date on which BPLA and its Permitted
Transferees (as defined in the Fifth Amendment) collectively cease to Control
(as defined in the Fifth Amendment) Intcomex Common Stock representing at least
10% of the voting power of all outstanding voting Intcomex Common Stock, and
(y) the date of the first sale of securities pursuant to an initial registered
offering of Intcomex equity securities to the general public (the “Restricted
Period”), none of BPI, the BP Selling Entities or any of their respective
Affiliates shall, and each of them shall cause their respective Affiliates not
to, directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of any Person that competes with

 

56



--------------------------------------------------------------------------------

the Company Business anywhere in the Restricted Jurisdictions; provided that
nothing contained in this Agreement shall prohibit BPI, any of the BP Selling
Entities or any of their respective Affiliates from engaging in any Brightpoint
Permitted Activities; provided, further, that none of BPI, any of the BP Selling
Entities or any of their respective Affiliates (including Waxess any time during
which it is an Affiliate) shall be permitted to sell any Waxess products or
services in the Restricted Jurisdictions except through Intcomex; provided,
further, that none of BPI, any of the BP Selling Entities or any of their
respective Affiliates shall in any way be restricted from engaging in the
Brightpoint Business in Miami-Dade County, Florida, except that none of BPI, any
of the BP Selling Entities or any of their respective Affiliates shall be
permitted to sell Competitive Products or Services in Miami-Dade County, Florida
to any Person who, to the knowledge of BPI, intends to sell such Competitive
Products or Services to any of the Restricted Jurisdictions other than
Miami-Dade County, Florida.

(b) Non-Competition Covenants of Intcomex. During the Restricted Period, none of
Intcomex, its Subsidiaries or any of their respective Affiliates (other than
CVC, its transferees, successors or assigns or any of its Affiliates) shall, and
each of them shall cause their respective Affiliates (other than CVC, its
transferees, successors or assigns or any of its Affiliates) not to, directly or
indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of any Person that competes with the
Brightpoint Business anywhere in the Brightpoint Territory; provided that this
Section 9.5(b) shall not prohibit Intcomex, its Subsidiaries or any of their
respective Affiliates from engaging in any Company Permitted Activities;
provided, further, that the obligations of Intcomex and its Subsidiaries
pursuant to this Section 9.5(b) shall terminate upon a Change of Control (as
defined in the Fifth Amendment) other than a Change of Control as a result of an
initial registered public offering of Intcomex equity securities to the general
public; provided, further, that none of Intcomex, its Subsidiaries or any of
their respective Affiliates shall be permitted to distribute or sell wireless
voice and data products and related accessories in Miami-Dade County, Florida to
any Person who, to the knowledge of Intcomex, intends to distribute or sell such
products outside of the Restricted Jurisdictions.

(c) Definition of “Participate In.” “participate in” or words of similar import
shall mean, for purposes of this Section 9.5, with respect to any Person,
(a) having any ownership interest (whether as proprietor, partner, member,
stockholder or otherwise) in such Person, or (b) acting as an agent, contractor,
broker or distributor for, or adviser or consultant to such Person

(d) Independent Agreements. The covenants set forth in this Section 9.5 (and in
each portion thereof) are, will be deemed, and should be construed, as separate
and independent agreements. If any provision of this Section 9.5 is held
invalid, void or unenforceable, it will in no way render invalid, void or
unenforceable any other provision of this Section 9.5 and this Section 9.5 will
in that case be construed as if the invalid, void or unenforceable provision was
omitted.

(e) Acknowledgement. Each of the parties agree that the covenants in this
Section 9.5 are reasonable and appropriate in scope and duration in order to
protect the legitimate business interests of the parties.

 

57



--------------------------------------------------------------------------------

(f) Modification. If any part of this Section 9.5 is deemed by a court of
competent jurisdiction to be too broad to permit enforcement to its full extent,
then such restriction will be enforced to the maximum extent permitted by
applicable law and the parties agree that such scope may be judicially modified
accordingly in any proceeding brought to enforce such provisions of this
Agreement.

(g) Remedies. Each party agrees that the other party may be without an adequate
remedy at law in the event of any breach of any provision of this Section 9.5.
Each of parties agree, therefore, that if any provision of this Section 9.5 is
breached, then the non-breaching party may, at its election and in any court of
competent jurisdiction permitted by this Agreement, seek injunctive or other
provisional relief and such other remedies as may be appropriate under
applicable law. The parties will not, by seeking or obtaining any particular
relief, be deemed to have precluded itself or themselves from obtaining any
other relief to which it or they may be entitled

9.6 Preservation of Business. During the period following the execution of this
Agreement and prior to Closing, each of BPI, the BP Selling Entities and the
Purchased Subsidiaries will use its commercially reasonable efforts to keep the
Business Assets intact in all material respects.

9.7 Notice of Developments. Each party hereto will give prompt written notice to
the other of any material adverse development causing a breach of any of the
representations and warranties contained in any of ARTICLE III, ARTICLE IV or
ARTICLE V above. No such notice by any either party pursuant to this Section 9.7
shall be deemed to amend or supplement any Schedule attached hereto or to
prevent or cure any misrepresentation, breach of warranty, or breach of
covenant.

9.8 Pre-Closing Operating Covenants Regarding Intcomex.

(a) Except as permitted, required or otherwise contemplated by this Agreement,
during the period from the date of this Agreement to the Closing, Intcomex shall
conduct its business and maintain its assets in all material respects only in
the ordinary course, consistent with past practices and will make all
commercially reasonable efforts consistent with past practices to preserve
Intcomex’s and its Subsidiaries’ relationships with clients, suppliers and
vendors with whom Intcomex deal in connection with its business.

(b) Except as expressly provided in this Agreement, between the date of this
Agreement and the earlier of the Closing Date and the termination of this
Agreement pursuant to or in accordance with Section 11.1 hereof, Intcomex shall
not to do any of the following without the prior written consent of BPI:

(i) declare or pay any dividends on or make any distributions in respect of the
capital stock of Intcomex, or split, combine or reclassify any capital stock of
Intcomex or issue or authorize or propose the issuance of any other securities
in respect of, or in substitution for, shares of capital stock of Intcomex;
provided, however, that at or before Closing, Intcomex shall be permitted to
effect a conversion of its non-voting common stock into voting common stock on a
one-to-one basis (the “Conversion”);

 

58



--------------------------------------------------------------------------------

(ii) except with respect to the Conversion, amend the certificate of
incorporation and bylaws (or equivalent organizational documents with different
names) of any of the Intcomex Parties;

(iii) except with respect to the Conversion, issue, agree to issue, deliver,
sell, award, pledge, dispose of or otherwise encumber or authorize or propose
the issuance, delivery, sale, award, pledge, disposal or other encumbrance of,
any shares of the capital stock of Intcomex or any class or any securities
convertible into or exchangeable for, or any rights, warrants or options to
acquire, any such shares or convertible or exchangeable securities;

(iv) incur any material guarantee for the indebtedness of other Persons;

(v) adopt or implement any change in accounting policies, practices or methods,
except as required by GAAP;

(vi) merge or consolidate with or acquire another entity;

(vii) enter into any material leases of real property; or

(viii) agree to do any of the foregoing.

9.9 Pre-Closing Operating Covenants Regarding the Business.

(a) Except as permitted, required or otherwise contemplated by this Agreement,
during the period from the date of this Agreement to the Closing, the BP Asset
Selling Entity and the Purchased Subsidiaries shall conduct the Business and
maintain the Business Assets in all material respects only in the ordinary
course, consistent with past practices and will make all commercially reasonable
efforts consistent with past practices to preserve their relationships with
clients, suppliers and vendors with whom they deal in connection with the
Business.

(b) Except as expressly provided in this Agreement, between the date of this
Agreement and the earlier of the Closing Date and the termination of this
Agreement pursuant to or in accordance with Section 11.1 hereof, the BP Selling
Entities shall not do any of the following without the prior written consent of
Intcomex:

(i) declare or pay any dividends on or make any distributions in respect of the
capital stock or membership interest of any of the BP Selling Entities, or
split, combine or reclassify any capital stock or membership interest of any of
the BP Selling Entities or issue or authorize or propose the issuance of any
other securities in respect of, or in substitution for, shares of capital stock
or membership interest of any of the BP Selling Entities, or cause any of the
foregoing to be done with respect to the Purchased Subsidiaries;

 

59



--------------------------------------------------------------------------------

(ii) amend the certificate of incorporation and bylaws (or equivalent
organizational documents with different names) of any of the BP Selling
Entities, or cause any of the foregoing to be done with respect to the Purchased
Subsidiaries;

(iii) issue, agree to issue, deliver, sell, award, pledge, dispose of or
otherwise encumber or authorize or propose the issuance, delivery, sale, award,
pledge, disposal or other encumbrance of, any shares of the capital stock or
membership interest of any of the BP Selling Entities or any class or any
securities convertible into or exchangeable for, or any rights, warrants or
options to acquire, any such shares or convertible or exchangeable securities,
or cause any of the foregoing to be done with respect to the Purchased
Subsidiaries;

(iv) incur any material indebtedness for borrowed money or guarantee the
indebtedness of other Persons;

(v) sell, lease, license or otherwise dispose of, or agree to sell, lease,
license or otherwise dispose of, any interest in any of the Business Asset,
except for sales of Business Inventory in the ordinary course of business
consistent with past practice;

(vi) permit, allow or subject any of the Business Assets or any part thereof to
any Lien or suffer such to be imposed, except for Permitted Liens;

(vii) except as otherwise set forth on Schedule 9.9(b)(vii), amend, terminate or
enter into any Contracts or series of Contracts regarding the same subject
matter, which provide for a term of more than one year or an annual liability of
more than $50,000;

(viii) adopt or implement any change in accounting policies, practices or
methods, except as required by GAAP;

(ix) merge or consolidate with or acquire another entity;

(x) enter into any material leases of real property; or

(xi) agree to do any of the foregoing.

(c) No Registration of the Purchased Intcomex Stock. BPLA acknowledges that the
Purchased Intcomex Stock have not been registered under the Securities Act or
the securities laws of any other jurisdiction and the offer and sale of the
Purchased Intcomex Stock are being made in reliance on one or more exemptions
for private offerings under Section 4(2) of the Securities Act and applicable
securities laws. Accordingly, no transfer, sale or other disposition of (whether
with or without consideration and whether voluntarily or involuntarily or by
operation of law) (“Transfer”) of any of the Purchased Intcomex Stock is
permitted unless (i) such Transfer is registered under the Securities Act and
other applicable securities laws, or an exemption from such registration is
available, or (ii) such Transfer is made in reliance upon Rule 144. The
provisions of this Section 9.9(c), together with the rights of BPLA under this
Agreement, shall be binding upon any subsequent transferee of the Purchased
Intcomex Stock.

 

60



--------------------------------------------------------------------------------

9.10 Further Transfer Restrictions. BPLA further acknowledges that the Purchased
Intcomex Stock will be subject to the restrictions on Transfer set forth in the
Fifth Amendment. In addition, BPLA further acknowledges and agrees that any
certificate representing the Purchased Intcomex Stock will bear a restrictive
legend in accordance with the Fifth Amendment, as amended, as set forth in
Section 9.11 below.

9.11 Restrictive Legend. BPLA acknowledges and agrees that, until such time as
the Purchased Intcomex Stock shall have been registered under the Securities Act
or BPLA demonstrates to the reasonable satisfaction of Intcomex and its counsel
that such registration shall no longer be required, such Purchased Intcomex
Stock may be subject to a stop-transfer order placed against the transfer of
such Purchased Intcomex Stock, and such Purchased Intcomex Stock shall bear a
restrictive legend in substantially the following form:

THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO INTCOMEX, INC.
THAT SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.

9.12 Disclosure. BPLA acknowledges and agrees that, other than the
representations and warranties of Intcomex set forth in Article V, neither
Intcomex nor any other Person makes any representation or warranty, expressed or
implied, as to the accuracy or completeness of the information provided or to be
provided to BPLA by or on behalf of Intcomex or related to the purchase of the
Intcomex Common Stock contemplated hereby, and nothing contained in any
documents provided or statements made by or on behalf of Intcomex to BPLA is, or
shall be relied upon as, a promise or representation by Intcomex or any other
Person that any such information is accurate or complete.

9.13 No Market for Purchased Securities. BPLA acknowledges that no market for
the resale of any of the Purchased Intcomex Stock currently exists, and no such
market may ever exist. Accordingly, BPLA must bear the economic and financial
risk of an investment in the Purchased Intcomex Stock for an indefinite period
of time.

9.14 Filings. Intcomex undertakes and agrees that it will timely make all
filings in connection with the sale of the Purchased Intcomex Stock to BPLA as
may be required under applicable federal and state securities laws, including
Regulation D of the Securities Act, and will provide copies thereof to BPLA
promptly upon request.

9.15 Shareholders Agreement. At the Closing, BPLA and Intcomex shall execute the
Fifth Amendment.

 

61



--------------------------------------------------------------------------------

9.16 Tax Returns. BPI and the BP Selling Entities shall retain the obligation to
prepare and file Tax Returns for the Purchased Subsidiaries for the period ended
December 31, 2010 and for any periods up to and including the Closing Date and
to pay for any Taxes due thereon.

9.17 Audited Financials. Following the date of this Agreement, Intcomex will, at
BPI’s expense, take all actions reasonably requested by BPI to assist BPI in
connection with BPI’s preparation of the financial statements and other
information it will be required to file with the SEC under Rule 3-05 of
Regulation S-X, if applicable.

9.18 Use of Brightpoint Names and Logos.

(a) Simultaneously with the Closing, BPI and the applicable BP Selling Entity
shall grant the Intcomex Parties a royalty-free license to use certain
Intellectual Property as more specifically set forth in the License Agreement.

(b) Within sixty (60) calendar days following the Closing Date, Intcomex shall
cause each of the Purchased Subsidiaries to initiate the appropriate filings
with the appropriate Governmental Body to change its respective corporate name
and trade name to a name that does not include the name “Brightpoint” or any
name(s) similar thereto or any derivations thereof.

9.19 Preparation of Tax Returns.

(a) Tax Periods Ending On or Before the Closing Date.

(i) Non-Income Tax Returns. Intcomex shall prepare or cause to be prepared and
file or cause to be filed all Tax Returns for the Purchased Subsidiaries for all
periods ending on or prior to the Closing Date (a “Pre-Closing Tax Period”)
which are filed after the Closing Date, other than income Tax Returns for such
periods. Such Tax Returns shall be prepared consistently with the past practice
of the Purchased Subsidiaries, as applicable, unless otherwise required by
applicable law. Intcomex shall permit BPI and its authorized representatives to
review and comment on each such Tax Return described in the preceding sentence
prior to filing and shall accept all comments that are reasonable. BPI shall
reimburse Intcomex for Taxes of the Purchased Subsidiaries, as applicable, with
respect to such periods within five (5) calendar days of payment by Intcomex or
the Purchased Subsidiaries, as applicable, of such Taxes, including any
estimated tax payments if applicable.

(ii) Income Tax Returns. BPI shall prepare or cause to be prepared all income
Tax Returns for the Purchased Subsidiaries for all Pre-Closing Tax Periods or
the Purchased Subsidiaries shall prepare such Tax Returns at the direction of
BPI on or before the applicable due date (taking into account extension
periods). Such income Tax Returns shall be prepared consistently with past
practice of the Purchased Subsidiaries, as applicable. BPI shall permit Intcomex
to review and comment on each such Tax Return described in the preceding
sentence prior to filing and shall accept all comments that are reasonable.
Intcomex or the Purchased Subsidiaries shall file such Tax Returns at the
direction of BPI on or before the applicable due date (taking into account
extension periods). BPI shall pay the Taxes due with the applicable Tax Returns.

 

62



--------------------------------------------------------------------------------

(b) Tax Periods Beginning Before and Ending After the Closing Date. Intcomex
shall prepare or cause to be prepared and filed any Tax Returns of the Purchased
Subsidiaries, as applicable, for Tax periods which begin before the Closing Date
and end after the Closing Date (a “Straddle Tax Period”). Such Tax Returns shall
be prepared consistently with the past practice of the Purchased Subsidiaries,
as applicable, unless otherwise required by applicable law. Intcomex shall
permit BPI to review and comment on each such Tax Return described in the
preceding sentence prior to filing and shall accept all comments that are
reasonable. BPI shall reimburse Intcomex within fifteen (15) calendar days of
the date on which Taxes are paid with respect to such periods an amount equal to
the portion of such Taxes which relates to the portion of such taxable period
ending on the Closing Date.

(c) Allocation. For purposes of this Section 9.19, in the case of any Taxes that
are imposed on a periodic basis and are payable for a taxable period that
includes (but does not end on) the Closing Date, the portion of such Tax which
relates to the portion of such taxable period ending on the Closing Date shall
(x) in the case of any Taxes other than the Taxes based upon or related to
income or receipts, be deemed to be the amount of such Tax for the entire
taxable period multiplied by a fraction the numerator of which is the number of
days in the taxable period ending on the Closing Date and the denominator of
which is the number of days in the entire taxable period, and (y) in the case of
any Tax based upon or related to income or receipts, be deemed equal to the
amount which would be payable if the relevant taxable period ended on the
Closing Date. For purposes of this Section 9.19(c), in the case of any Tax
credit relating to a taxable period that begins before and ends after the
Closing Date, the portion of such Tax credit which relates to the portion of
such taxable period ending on the Closing Date shall be the amount which bears
the same relationship to the total amount of such Tax credit as the amount of
Taxes described in (y) above bears to the total amount of Taxes for such taxable
period.

(d) Cooperation on Tax Matters. Intcomex and BPI shall (and Intcomex shall cause
the Purchased Subsidiaries to) cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns and
any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information reasonably relevant to any such audit,
litigation, or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Each of BPI and Intcomex agree to (A) retain all
books and records with respect to Tax matters pertinent to the Purchased
Subsidiaries, as applicable, relating to any taxable period beginning before the
Closing Date until expiration of the statute of limitations (and any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (B) give all parties
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if any other party so requests, shall allow such
other party to take possession of such books and records. BPI and Intcomex
further agree, upon request, to use their commercially reasonable efforts to
obtain any certificate or other document from any Governmental Body or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed.

 

63



--------------------------------------------------------------------------------

(e) Amended Tax Returns. Any amended Tax Return of the Purchased Subsidiaries,
as applicable, or claim for Tax refund on behalf of the Purchased Subsidiaries
for any period ending on or prior to the Closing Date shall be filed, or caused
to be filed, only by BPI. BPI shall not, without the prior written consent of
Intcomex (which consent shall not be unreasonably withheld or delayed), make or
cause to be made, any such filing, to the extent such filing, if accepted,
reasonably might change the Tax liability of Intcomex for any period ending
after the Closing Date. Any amended Tax Return of the Purchased Subsidiaries, as
applicable, or claim for Tax refund on behalf of the Purchased Subsidiaries, as
applicable, for any period ending after the Closing Date shall be filed, or
caused to be filed, only by Intcomex. Intcomex shall not, without the prior
written consent of BPI (which consent shall not be unreasonably withheld or
delayed), make or cause to be made, any such filing, to the extent such filing,
if accepted, reasonably might change the Tax liability of BPI for (i) any period
ending on or prior to the Closing Date or (ii) any portion of a Straddle Tax
Period.

(f) Audits. Intcomex shall provide BPI with notice of any written inquiries,
audits, examinations or proposed adjustments by any taxing authority, which
relate to any Pre-Closing Tax Periods within ten (10) calendar days of the
receipt of such notice. BPI shall have the sole right to represent the interests
of the Purchased Subsidiaries in any Tax audit or other proceeding relating to
any Pre-Closing Tax Periods, to employ counsel of its choice at its own expense,
and to settle any issues and to take any other actions in connection with such
proceedings relating to such taxable periods; provided, however, that BPI shall
inform Intcomex of the status of any such proceedings, shall provide Intcomex
(at Intcomex’s cost and expense) with copies of any pleadings, correspondence,
and other documents as Intcomex may reasonably request and shall consult with
Intcomex prior to the settlement of any such proceedings and shall obtain the
prior written consent of Intcomex prior to the settlement of any such
proceedings that could reasonably be expected to adversely affect Intcomex in
any taxable period ending after the Closing Date, which consent shall not be
unreasonably withheld or delayed; provided further, however, that Intcomex and
counsel of its own choosing shall have the right to participate in, but not
direct, the prosecution or defense of such proceedings at Intcomex’s sole
expense. Intcomex and BPI shall provide each other with notice of any written
inquiries, audits, examinations or proposed adjustments by any taxing authority
that relate to any Straddle Tax Period within ten (10) calendar days of the
receipt of such notice. Intcomex and BPI shall jointly control the conduct of
any Tax audits or other proceedings relating to Taxes for a Straddle Tax Period,
and neither party shall settle any such Tax audit or other proceeding without
the written consent of the other party, which consent shall not be unreasonably
withheld or delayed. Intcomex shall have the right to control all other Tax
audits or proceedings of the Purchased Subsidiaries, as applicable. Intcomex
shall obtain the prior written consent of BPI prior to the settlement of any
such proceedings that could reasonably be expected to increase the Tax liability
of the Purchased Subsidiaries, as applicable, for a Pre-Closing Tax Period or
portion of a Straddle Period ending on the Closing Date, which consent shall not
be unreasonably withheld or delayed. Intcomex and the Purchased Subsidiaries, as
applicable, shall execute and deliver to BPI such powers of attorney and other
documents as may be necessary or appropriate to give effect to the foregoing.

9.20 Settlement of Certain Intercompany Transactions. At or prior to the
Closing, BPI shall, and shall cause its Subsidiaries to, eliminate, release,
transfer, terminate or settle, to the reasonable satisfaction of Intcomex, all
intercompany receivables and payables between BPLA and the Purchased
Subsidiaries, on the one hand, and BPI and any other Subsidiaries thereof, on
the other hand.

 

64



--------------------------------------------------------------------------------

ARTICLE X

SURVIVAL AND INDEMNIFICATION

10.1 Survival. All representations, warranties, covenants and agreements
contained in this Agreement or in any Transaction Document shall survive (and
not be affected in any respect by) the Closing. Notwithstanding the foregoing,
the representations and warranties contained in or made pursuant to this
Agreement or any Transaction Document and the related indemnity obligations set
forth in Section 10.2 below, as the case may be, shall terminate on, and no
claim or action with respect thereto may be brought after, the date that is
eighteen (18) months after the Closing Date, except that (i) the representations
and warranties contained in Sections 3.1, 3.2, 3.3, 3.4, 5.1, 5.2, 5.3 and 5.12
(the “Special Representations”) and the related indemnity obligations contained
in Section 10.2 shall survive indefinitely, (ii) the obligations set forth in
Section 2.5(a)(ii) and the related indemnity obligations contained in
Section 10.2 shall survive indefinitely, and (iii) the obligations contained in
Section 3.8 shall survive until six months after the expiration of the statute
of limitations of the taxable periods to which the Taxes that are subject of
such obligations relate. The representations and warranties which terminate on
the date that is eighteen (18) months after the Closing Date or six months after
the expiration of the applicable statute of limitations, and the liability of
any Party with respect thereto pursuant to this ARTICLE X shall not terminate
with respect to any claim, whether or not fixed as to liability or liquidated as
to amount, with respect to which the Indemnifying Party has been given written
notice setting forth the facts upon which the claim for indemnification is based
and, if possible, a reasonable estimate of the amount of the claims prior to the
date that is eighteen (18) months after the Closing Date or six months after the
expiration of the applicable statute of limitations, as the case may be.

10.2 Indemnification. The parties hereto shall indemnify each other as set forth
below:

(a) BPI shall (i) indemnify and hold harmless Intcomex, its Affiliates and each
of their respective directors, officers, employees and advisors (the “Intcomex
Indemnified Parties”) from any and all Losses arising out of, based upon or
resulting from (x) any inaccuracy as of the date hereof or as of the Closing
Date of any representation or warranty of BPI or the BP Selling Entities which
is contained in or made pursuant to this Agreement or the License Agreement or
any breach by BPI or the BP Selling Entities of any of their respective
obligations or covenants contained in or made pursuant to this Agreement
(including those covenants contained in Section 2.5) or the License Agreement,
(y) the Excluded Liabilities and (z) the settlement of certain intercompany
transactions as described in Section 6.4 hereof; and (ii) reimburse the Intcomex
Indemnified Parties for any and all fees, costs and expenses of any kind arising
out of such Losses.

(b) Intcomex shall (i) indemnify and hold harmless BPI and each of its
directors, officers, employees, advisors and Affiliates (the “BP Indemnified
Parties”) from (x) any and all Losses arising out of, based upon or resulting
from any inaccuracy as of the date hereof or as of the Closing Date of any
representation or warranty of Intcomex or any other

 

65



--------------------------------------------------------------------------------

Intcomex Party which is contained in or made pursuant to this Agreement or any
breach by Intcomex or any other Intcomex Party of any of its obligations or
covenants contained in or made pursuant to this Agreement (including those
covenants contained in Section 2.5), and (y) the Assumed Liabilities; and
(ii) reimburse the BP Indemnified Parties for any and all fees, costs and
expenses of any kind arising out of such Losses.

(c) Notwithstanding any other provision herein to the contrary:

(i) Neither BPI nor Intcomex shall be required, pursuant to Section 10.2(a) or
(b), to indemnify and hold harmless the Intcomex Indemnified Parties or the BPI
Indemnified Parties, as the case may be, until the aggregate amount of Losses
(A) in the case of indemnification by BPI under Section 10.2(a), exceeds
$225,000 (the “BPI Basket Amount”), after which BPI will be obligated to
indemnify the Intcomex Indemnified Parties for all Losses in excess of the BPI
Basket Amount, or (B) in the case of indemnification by Intcomex under
Section 10.2(b), exceeds $1.0 million (the “Intcomex Basket Amount”), after
which Intcomex will be obligated to indemnify the BP Indemnified Parties for all
Losses in excess of the Intcomex Basket Amount; and

(ii) the cumulative aggregate indemnification obligations of each of BPI or
Intcomex under Section 10.2(a) or (b), as the case may be, shall in no event
exceed $1.575 million (the “Cap”);

To illustrate by example, in the event that Intcomex is obligated to indemnify
BP Indemnified Parties pursuant to Section 10.2(b) and the indemnifiable Losses
are determined to be $3.0 million, the Intcomex Basket Amount shall have been
met and then the Cap shall be applied so that the cumulative amount of
indemnification due to the BP Indemnified Parties shall be $1.575 million ($3.0
million Losses minus $1.0 million for the Intcomex Basket Amount equals $2.0
million and then the Cap of $1.575 million shall be applied). Notwithstanding
the foregoing, none of the limitations set forth in this Section 10.2(c) shall
apply to any indemnification claims for Losses relating to or arising from:
(i) any breach or inaccuracy of any Special Representation, (ii) any breach or
inaccuracy of the representations or warranties of BPI set forth in Sections
3.8, 3.16, 3.17, 3.18 or 3.20, (iii) any breach of any covenants set forth in
ARTICLE IX, (iv) any Losses relating to or arising from the Excluded
Liabilities, (v) any Losses of any BP Indemnified Party relating to or arising
from any arrangement made pursuant to Section 2.5(a)(i) hereof, (vi) any breach
of the obligations set forth in Section 2.5(a)(ii), and (vii) fraud. With
respect to each event, occurrence or matter (“Indemnification Matter”) as to
which any BP Indemnified Party or any Intcomex Indemnified Party, as the case
may be (in either case, referred to collectively as, the “Indemnified Party”),
is or may reasonably be entitled to indemnification from BPI under subsection
(a) above or from Intcomex under subsection (b) above, as the case may be (in
either case referred to collectively as, the “Indemnifying Party”), promptly
(but no later than ten (10) calendar days) after receipt by the Indemnified
Party of notice of the commencement of any action in respect of which the
Indemnified Party will seek indemnification hereunder, or, if the
Indemnification Matter does not involve a third-party action, suit, claim or
demand, as promptly as practicable after the Indemnified Party first has actual
knowledge of the Indemnification Matter or of other matters from which an
Indemnification Matter is reasonably likely to result, the Indemnified Party
shall notify the Indemnifying Party thereof in writing, coupled with

 

66



--------------------------------------------------------------------------------

reasonable supporting detail to the Indemnifying Party of the nature of the
Indemnification Matter and the amount demanded or claimed in connection
therewith (“Indemnification Notice”), together with copies of any such written
documents. The failure to provide a timely Indemnification Notice to the
Indemnifying Party will not relieve the Indemnifying Party of any liability that
it may have to an Indemnified Party hereunder except to the extent that the
defense of such action was irreparably and materially prejudiced by the
Indemnified Party’s failure to timely provide such Indemnification Notice.

(d) If a third-party action, suit, claim or demand is involved, then, upon
receipt of the Indemnification Notice, the Indemnifying Party shall have ten
(10) calendar days after said notice is given to elect, by written notice given
to the Indemnified Party, to undertake, conduct and control (unless (A) the
Indemnifying Party is also a party to such action, suit, claim or demand and the
Indemnified Party determines in good faith that joint representation would be
inappropriate or (B) the Indemnifying Party fails to provide reasonable
assurances to the Indemnified Party of its capacity (financial or otherwise) to
defend such action, suit, claim or demand and provide indemnification with
respect thereto), through counsel of its own choosing which is reasonably
acceptable to the Indemnified Party and at Indemnifying Party’s sole expense,
the good faith settlement or defense of such claim, and the Indemnified Party
shall cooperate with the Indemnifying Party in connection therewith; provided:
(a) all settlements require the prior reasonable consultation with the
Indemnified Party and the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld, provided that the Indemnifying Party
may settle any such claim without the prior consent of the Indemnified Party if
(i) there is no finding or admission of any violation of Legal Requirements or
any violation of the rights of any Person and no effect (other than a release
thereof) on any other claims that may be made by or against the Indemnified
Party, and (ii) such settlement involves the full release of the Indemnified
Party, the sole relief provided is monetary damages and the Indemnifying Party
agrees to pay all amounts payable pursuant to and concurrently with such
settlement; and (b) the Indemnified Party shall be entitled to participate in
such settlement or defense through counsel chosen by the Indemnified Party,
provided that Indemnified Party acknowledges and accepts in writing full
liability for the applicable Indemnification Matter and the fees and expenses of
such counsel shall be borne by the Indemnified Party. So long as the
Indemnifying Party is contesting any such claim in good faith, the Indemnified
Party shall not pay or settle any such claim; provided, however, that
notwithstanding the foregoing, the Indemnified Party shall have the right to pay
or settle any such claim at any time, provided that in such event the
Indemnified Party shall waive any right of indemnification therefor by the
Indemnifying Party. If the Indemnifying Party does not make a timely election to
undertake the good faith defense or settlement of the claim as aforesaid or if
the Indemnifying Party fails to take reasonable steps necessary to defend
diligently such claim, then the Indemnified Party shall have the right to
contest, settle or compromise the claim at its exclusive discretion, at the sole
risk and expense of the Indemnifying Party and the Indemnifying Party will be
bound by any determination made in such claim or any compromise or settlement
effected by the Indemnified Party. In any event, the Indemnifying Party and the
Indemnified Party shall fully cooperate with each other in connection with the
defense of such claim, including without limitation by furnishing all available
documentary or other evidence as is reasonably requested by the other. If the
Indemnified Party fails to consent to a settlement that imposes only monetary
damages and otherwise satisfies conditions (i) and (ii) above, then the
Indemnifying Party’s liability with respect to such matter shall be limited to
the amount of such rejected settlement along with the Legal Expenses associated
with such settlement.

 

67



--------------------------------------------------------------------------------

(e) All amounts owed by the Indemnifying Party to the Indemnified Party (if any)
shall be paid in full within ten (10) calendar days after a final judgment
(without further right of appeal) determining the amount owed is rendered, or
after a final settlement or agreement as to the amount owed is executed, unless
otherwise provided in such final settlement or agreement.

(f) Notwithstanding anything herein to the contrary, if any Indemnified Party
determines in good faith that there is a reasonable probability that a claim
would likely materially adversely affect its or its Affiliates’ current or
future business or financial condition other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Party may, by notice to the Indemnifying Party, assume the right
to defend, compromise or settle such claim, and the Indemnifying Party shall be
liable, subject to the terms and conditions set forth in this ARTICLE X, for any
monetary damages and all reasonable costs or expenses paid or incurred in
connection therewith; provided, however, that all compromises or settlements
require reasonable consultation with the Indemnifying Party and the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed; provided further that if the Indemnified Party
does not make a timely election to undertake the good faith defense of the claim
as aforesaid or if the Indemnified Party fails to take reasonable steps
necessary to defend diligently such claim, then the Indemnifying Party shall
have the right, subject to the terms and conditions set forth in this ARTICLE X,
to defend such claim.

(g) Each Party shall take reasonable steps to mitigate and otherwise minimize
the Losses upon and after becoming aware of any event that would be reasonably
expected to give rise to any Indemnification Matter. The amount of any Loss for
which indemnification is provided under Section 10.2 shall be net of (i) any
amounts actually recovered by the Indemnified Party pursuant to any
indemnification by or indemnification or other agreement with any third Person,
(ii) any insurance proceeds (calculated net of any deductibles, co-payments,
increase in insurance premiums or other payment obligations (including
attorneys’ fees and other costs of collection) resulting from the related claims
under applicable insurance policies) or other cash receipts or sources of
reimbursement received in respect of such Loss, (iii) an amount equal to the Tax
benefit (including any credits), if any, actually realized by the Indemnified
Party attributable to such Loss and (iv) any specific accruals or reserves (or
overstatement of liabilities in respect of actual liability) included in such
Party’s financial statements. The Parties shall take and shall cause their
Affiliates to take all reasonable steps to mitigate any Loss upon becoming aware
of any event that would reasonably be expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy a
breach that gives rise to the Loss. In the event that a recovery is made or
indemnification payment is received, whether received pursuant to this
Section 10.2 or as otherwise provided in this Agreement or from any third
Person, by an Indemnified Party with respect to any Losses for which any such
Person has been indemnified hereunder by the Indemnifying Party, then a refund
equal to the aggregate amount of the recovery or payment (net of all costs and
expenses, including related premium increases) shall be made promptly to the
Indemnifying Party or, if the Losses have not yet been determined or paid by the
Indemnifying Party, the Indemnifying Party’s indemnification obligation in
respect of the Losses shall be reduced by the aggregate amount of the recovery
or indemnification payments (net of all costs and expenses, including related
premium expenses).

 

68



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, no Indemnifying
Party shall be liable to or otherwise responsible to any Indemnified Party or
any other Person based on any multiple of profits or earnings or incidental,
punitive, special, indirect or consequential damages, resulting from, arising
out of or incident to any Indemnification Matter or the enforcement by any
person of its rights to indemnification under this Agreement, except in the case
of fraud, criminal activity or intentional misrepresentation or to the extent
actually payable to a third Person in respect of a third-party claim.

ARTICLE XI

TERMINATION

11.1 Termination.

(a) This Agreement may be terminated at any time prior to the Closing:

(i) by mutual written consent of Intcomex and BPI;

(ii) by Intcomex or BPI, if the Closing shall not have taken place on or prior
to April 30, 2011 or such later date as shall have been approved by Intcomex and
BPI (the “Termination Date”); provided, however, that the right to terminate
this Agreement under this Section 11.1(a)(ii) shall not be available to
(i) Intcomex if its failure to perform any covenant or obligation under this
Agreement or breach of a representation or warranty contained in or made
pursuant to this Agreement has been the principal cause of or principally
resulted in the failure of the Closing to occur on or before such date or
(ii) BPI if BPI’s or any of the BP Selling Entities’ failure to perform any
covenant or obligation under this Agreement or breach of a representation or
warranty contained in or made pursuant to this Agreement has been the principal
cause of or principally resulted in the failure of the Closing to occur on or
before such date;

(iii) by Intcomex or BPI if any court of competent jurisdiction or other
Governmental Body shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement or any other Transaction Document, and such
order, decree, ruling or other action shall have become final and
non-appealable;

(iv) by Intcomex, if there has been any violation or breach by BPI or any of the
BP Selling Entities of any representation, warranty, covenant or obligation of
or by BPI or any of the BP Selling Entities contained in this Agreement that has
rendered the satisfaction of any condition to the obligations of Intcomex
impossible and such violation or breach has not been waived by Intcomex, and, to
the extent such violation or breach is capable of being cured, a period of 20
calendar days to cure such violation or breach has expired; and

 

69



--------------------------------------------------------------------------------

(v) by BPI, if there has been a violation or breach by Intcomex of any
representation, warranty, covenant or obligation of or by Intcomex contained in
this Agreement that has rendered the satisfaction of any condition to the
obligations BPI or any of the BP Selling Entities impossible and such violation
or breach has not been waived by BPI or the BP Selling Entities, and, to the
extent such violation or breach is capable of being cured, a period of 20
calendar days to cure such violation or breach has expired.

(b) If Intcomex or BPI terminates this Agreement pursuant to the provisions
hereof, such termination shall be effective after notice to the other parties
specifying the provision hereof pursuant to which such termination is made.

(c) Effect of Termination. If this Agreement is terminated pursuant to
Section 11.1, all obligations of the Parties under this Agreement will
terminate, except that the obligations in Sections 12.1 (Expenses), 12.6
(Governing Law), 12.7 (Consent to Jurisdiction, etc.), 12.8 (Waiver of Jury
Trial) and 12.11 (Specific Performance) will survive; provided, however, that,
if this Agreement is terminated by a Party because of the breach of this
Agreement by another Party of any of its covenants or obligations contained in
this Agreement, or because one or more of the conditions to the terminating
Party’s obligations under this Agreement is not satisfied as a result of the
other Party’s failure to comply with its covenant or obligations contained in
this Agreement, then the terminating Party’s right to pursue all legal remedies
will survive such termination unimpaired (including under Section 12.11
(Specific Performance)). Nothing in this Section 11.1(c) shall be deemed to
release any Party from any liability for any breach by such Party of the terms,
conditions, covenants and other provisions of this Agreement or to impair the
right of any Party to compel specific performance by any other Party of its
obligations under this Agreement.

ARTICLE XII

MISCELLANEOUS

12.1 Expenses. Except as otherwise set forth herein, each of the Parties hereto
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, investment bankers or others engaged by such party) in connection
with this Agreement and the transactions contemplated hereby whether or not the
transactions contemplated hereby are consummated.

12.2 Headings. The section headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof.

12.3 Notices. All notices or other communications required or permitted
hereunder shall be given in writing and shall be deemed sufficient if delivered
by hand or mailed by registered or certified mail, postage prepaid (return
receipt requested), as follows:

 

If to BPI:

      Brightpoint, Inc.       7635 Interactive Way, Suite 200      
Indianapolis, Indiana 46278       Attn: Legal Department

 

70



--------------------------------------------------------------------------------

With a copy to:

      Blank Rome LLP       405 Lexington Avenue       New York, New York 10174
      Attn: Robert J. Mittman

If to Intcomex:

      Intcomex, Inc.       3505 N.W. 107th Ave.       Miami, Florida 33178      
Attn: Michael Shalom

With a copy to:

      Carlton Fields, PA       4000 International Place       100 S.E. Second
Street       Miami, Florida 33131-2114       Attn: Dennis J. Olle

or such other address as shall be furnished in writing by such party, and any
such notice or communication shall be effective and be deemed to have been given
as of the date so delivered or three calendar days after the date so mailed;
provided, however, that any notice or communication changing any of the
addresses set forth above shall be effective and deemed given only upon its
receipt.

12.4 Assignments, Successors, and No Third-Party Rights. No party may assign any
of its rights under this Agreement without the prior consent of the other
parties, except that each of Intcomex and BPI may assign any of its rights under
this Agreement to any Affiliate thereof, provided that Intcomex or BPI, as the
case may be, remains liable for all of its existing obligations under this
Agreement. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Any assignment in violation of this Agreement
will be null and void ab initio. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and permitted assigns.

12.5 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the other Transaction Documents) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter (without limitation of the foregoing, it is
understood and agreed that this Agreement supersedes and replaces the term sheet
dated on or about December 5, 2010 between the parties hereto); provided,
however, that the Confidentiality Agreement shall remain in full force and
effect. This Agreement may not be amended except by a written agreement executed
by the parties hereto.

 

71



--------------------------------------------------------------------------------

12.6 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED, PERFORMED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

12.7 Consent to Jurisdiction, etc.

(a) In any action between or among any of the parties, whether arising out of
this Agreement, any of the agreements contemplated hereby or otherwise, (a) each
of the parties irrevocably consents to the exclusive jurisdiction and venue of
the federal and state courts located in New York, New York, (b) if any such
action is commenced in a state court, then, subject to applicable law, no party
shall object to the removal of such action to any federal court located in New
York, New York, (c) each of the parties irrevocably waives the right to trial by
jury, (d) each of the parties irrevocably agrees to designate a service company
located in the United States as its agent for service of process and consents to
service of process by first class certified mail, return receipt requested,
postage prepaid, to the address at which such party is located, and (e) the
prevailing parties shall be entitled to recover their reasonable attorneys’
fees, costs and disbursements from the other parties (in addition to any other
relief to which the prevailing parties may be entitled).

(b) Each of the parties hereto hereby irrevocably and unconditionally consents
to service of process in the manner provided for notices in Section 12.3.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

12.8 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 12.8.

12.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

72



--------------------------------------------------------------------------------

12.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. If any provision of this
Agreement is held invalid or unenforceable by a court of law, the other
provisions will remain in full force and effect to the extent not held invalid
or unenforceable.

12.11 Specific Performance. The Intcomex Parties, on the one hand, and the BP
Parties, on the other hand, recognize that any breach of the terms of this
Agreement may give rise to irreparable harm for which money damages would not be
an adequate remedy, and accordingly agree that, in addition to other remedies,
any nonbreaching party shall be entitled to enforce the terms of this Agreement
by a decree of specific performance without the necessity of proving the
inadequacy as a remedy of money damages.

12.12 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; and (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given.

12.13 Bulk Sales Law. Intcomex hereby waives compliance by the BP Parties with
the provisions of any so-called bulk transfer laws of any jurisdiction in
connection with the sale of the Purchased Assets.

[Signatures Begin on Following Page]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

INTCOMEX, INC.        INTCOMEX DE GUATEMALA, S.A.

By:

 

/s/    Michael Shalom

     By:   IXLA HOLDINGS, LTD.,

Name:

  Michael Shalom        its Majority Shareholder

Title:

  President                   By:  

/s/    Michael Shalom

         Name:   Michael Shalom          Title:   Director BRIGHTPOINT, INC.  
     INTCOMEX COLOMBIA LTDA.

By:

 

/s/    J. Mark Howell

       By:   IXLA HOLDINGS, LTD.,

Name:

  J. Mark Howell        its Majority Shareholder

Title:

  President                   By:  

/s/    Michael Shalom

         Name:   Michael Shalom          Title:   Director BRIGHTPOINT LATIN
AMERICA, INC.         

By:

 

/s/    J. Mark Howell

        

Name:

  J. Mark Howell         

Title:

  President          BRIGHTPOINT INTERNATIONAL LTD.         

By:

 

/s/    J. Mark Howell

        

Name:

  J. Mark Howell         

Title:

  President         

 

74